18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                                Pg 1 of 88



Susheel Kirpalani                                               Kenneth H. Eckstein
Benjamin I. Finestone                                           Douglas H. Mannal
Kate Scherling                                                  David E. Blabey Jr.
Rex Lee                                                         Rachael L. Ringer
Jordan Harap                                                    KRAMER LEVIN NAFTALIS & FRANKEL,
QUINN EMANUEL URQUHART & SULLIVAN, LLP                          LLP
51 Madison Avenue                                               1177 Avenue of the Americas
New York, New York 10010                                        New York, New York 10036
Telephone: (212) 849-7000                                       Telephone: (212) 715-9100
Facsimile: (212) 849-7100                                       Facsimile: (212) 715-8100

Counsel to GLAS Trust Company LLC                               Counsel to Brigade Capital Management

Jeffrey D. Pawlitz
Michael R. Handler
David Zubricki
KING & SPALDING, LLP
1185 Avenue of the Americas
New York, New York 10036
Telephone: (212) 556-2100
Facsimile: (212) 556-2222

Counsel to the Ad Hoc Group of Crossover Lenders

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re                                                           )     Chapter 11
                                                                )
NINE WEST HOLDINGS, INC., et al.1                               )     Case No. 18-10947 (SCC)
                                                                )
                                   Debtors.                     )     Jointly Administered
                                                                )

                  UNSECURED TERM LOAN LENDERS’ OBJECTION
               TO CREDITORS’ COMMITTEE’S STANDING MOTION AND
              STATEMENT IN SUPPORT OF CONFIRMATION OF THE PLAN




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
(4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
(7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
address is: 1411 Broadway, New York, New York 10018.
18-10947-scc        Doc 951          Filed 12/10/18 Entered 12/10/18 23:23:07                                      Main Document
                                                   Pg 2 of 88


                                               TABLE OF CONTENTS

                                                                                                                                      Page

I.     PRELIMINARY STATEMENT .........................................................................................1
II.    RELEVANT FACTUAL BACKGROUND ........................................................................9
       A.        The 2014 LBO .........................................................................................................9
       B.        Banks, Sycamore, And KKR Commit Hundreds Of Millions Of Debt And
                 Equity To Fund The Merger ..................................................................................10
       C.        The Market Provides High Demand For RemainCo Debt .....................................12
       D.        Holders Of Old 2019 Notes Choose To Reinvest In RemainCo Rather
                 Than Receive 101% Cash Payment .......................................................................12
       E.        The LBO Debt And Post-LBO Issuance Of New 2019 Notes...............................13
       F.        Morgan Stanley Conducts Its Own Customary And Significant Due
                 Diligence ................................................................................................................14
                 1.         Morgan Stanley’s Diligence In August 2013 Through December
                            2013............................................................................................................16
                 2.         Morgan Stanley’s Diligence After Signing Debt Commitment
                            Letter Through Closing ..............................................................................21
       G.        Solvency Opinion...................................................................................................23
       H.        Solvency Certificates .............................................................................................23
       I.        The Market Evidence Establishes That NWHI Was Solvent ................................24
       J.        Intervening Events .................................................................................................24
       K.        The Debtors’ Bankruptcy.......................................................................................25
                 1.         The 363 Sale ..............................................................................................25
                 2.         Committee Investigation And Chapter 11 Plan Negotiations ....................26
III.   OBJECTION ......................................................................................................................30
       A.        The Committee’s Constructive Fraudulent Conveyance Claim Against The
                 Unsecured Term Loan Lenders Is Not Colorable ..................................................33
                 1.         Under Well Settled Law, Knowledge Of a Fraudulent Scheme Is
                            Required And The Committee Alleges None ............................................33
                 2.         The Committee’s Allegations Against Sycamore Directly
                            Contradict Its Assertion That Morgan Stanley Knew That
                            Sycamore’s Projections Were Inflated.......................................................36
                 3.         Morgan Stanley Had No Constructive Knowledge That The LBO
                            Was A Fraudulent Transfer ........................................................................37


                                                                   i
18-10947-scc       Doc 951          Filed 12/10/18 Entered 12/10/18 23:23:07                                    Main Document
                                                  Pg 3 of 88


                4.         The Committee’s Few Remaining Allegations Regarding Morgan
                           Stanley And Other Unsecured Term Loan Lenders Are Incorrect,
                           Implausible, Or Irrelevant ..........................................................................44
                5.         The Extraordinary Relief Sought—Avoidance of the Unsecured
                           Term Loan—Requires A Showing That RemainCo Was Rendered
                           Insolvent (Not Merely Undercapitalized) ..................................................46
      B.        The Debtors Have Not Unjustifiably Refused To Prosecute The UTL
                Challenge ...............................................................................................................49
                1.         The Debtors Are Not Refusing To Prosecute—They Are Proposing
                           To Compromise .........................................................................................49
                2.         The Debtors Have No Conflict With Respect To The Unsecured
                           Term Loan Lenders ....................................................................................50
                3.         Any Cost-Benefit Analysis Weighs Decidedly Against Granting
                           Standing .....................................................................................................51
IV.   STATEMENT IN SUPPORT OF PLAN AND PLAN SETTLEMENTS ........................59
      A.        The Parties Supporting the Plan Are Likely To Succeed In Litigation Of
                Any Component of the Intercreditor Plan Settlement............................................62
                1.         The Unsecured Term Loan Claims Are Not Subject To Avoidance .........63
                2.         The Guarantor Subsidiaries Have Valid Subrogation Claims
                           Against NWHI ...........................................................................................63
                3.         The Guarantor Subsidiaries Have Valid Pre- And Postpetition
                           Intercompany Claims against NWHI .........................................................67
                4.         The Allocation Of Assets Is Appropriate...................................................70
                5.         The Allocation Of Administrative Expenses Is Appropriate .....................73
                6.         The Plan Valuation Is Appropriate ............................................................76
      B.        The Remainder Of The Iridium Factors Are Satisfied...........................................77
V.    CONCLUSION ..................................................................................................................79




                                                                 ii
18-10947-scc           Doc 951         Filed 12/10/18 Entered 12/10/18 23:23:07                              Main Document
                                                     Pg 4 of 88


                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

                                                              Cases

In re Adelphia Commc’ns Corp.,
    368 B.R. 140 (Bankr. S.D.N.Y. 2007) .............................................................................. 69, 78

Air Line Pilots Ass’n, Int’l v. Am. Nat’l Bank & Trust Co. (In re Ionosphere Clubs, Inc.),
    156 B.R. 414 (S.D.N.Y. 1993).......................................................................................... 60, 61

In re Am. Hous. Found.,
    785 F.3d 143 (5th Cir. 2015) .................................................................................................. 43

Arochem Int’l, Inc. v. Buirkle,
   968 F.2d 266 (2d Cir. 1992) ................................................................................................... 46

ATSI Communications, Inc. v. Shaar Fund, Ltd.,
   493 F.3d 87 (2d Cir. 2007) ..................................................................................................... 36

Balaber-Strauss v. Sixty-Five Brokers (In re Churchill Mortg. Inv. Corp.),
   256 B.R. 663 (Bankr. S.D.N.Y. 2000) .................................................................................... 35

Bank of Nova Scotia v. Adelphia Commc’ns Corp. (In re Adelphia Commc’ns Corp.),
  No. 02-B-41729, 2008 WL 3919198 ........................................................................................ 56

Bayer Corp. v. MascoTech, Inc. (In re Autostyle Plastics, Inc.),
   269 F.3d 726 (6th Cir. 2001) .................................................................................................. 69

In re Best Prods. Co.,
    168 B.R. 35 (Bankr. S.D.N.Y. 1994) ...................................................................................... 47

In re Bethlehem Steel Corp.,
    No. 01-15288 (BRL), 2004 WL 601656 (Bankr. S.D.N.Y. Mar. 22, 2004)........................... 66

In re BH S & B Holdings LLC,
    420 B.R. 112 (Bankr. S.D.N.Y. 2009) .................................................................................... 69

In re Boston Generating, LLC,
    440 B.R. 302, 325-26 (Bankr. S.D.N.Y. 2010)....................................................................... 48

Broadway Houston Mack Dev. LLC v. Kohl,
   71 A.D. 3d 937 (N.Y. App. Div. 2010) .................................................................................. 66

Buchwald Capital Advisors LLC v. JP Morgan Chase Bank (In re Fabrikant & Sons, Inc.),
  447 B.R. 170 (Bankr. S.D.N.Y. 2011) ...................................................................................... 34



                                                                 iii
18-10947-scc          Doc 951          Filed 12/10/18 Entered 12/10/18 23:23:07                             Main Document
                                                     Pg 5 of 88


Buchwald Capital Advisors LLC v. JP Morgan Chase Bank (In re Fabrikant & Sons, Inc.),
   480 B.R. 480 (S.D.N.Y. 2012).............................................................................. 34, 35, 45, 46

Buchwald Capital Advisors LLC v. JP Morgan Chase Bank (In re Fabrikant & Sons, Inc.),
  541 F. App’x 55 (2d Cir. 2013) ................................................................................................ 34

In re Caesars Entertainment Operating Co.,
    561 B.R. 457 (Bankr. N.D. Ill. 2016) ..................................................................................... 50

In re Celotex Corp.,
    289 B.R. 460 (Bankr. M.D. Fla. 2003) ................................................................................... 65

In re Charter Commc’ns,
    419 B.R. 221 (Bankr. S.D.N.Y. 2009) .................................................................................... 77

Chemical Bank v. Meltzer,
   93 N.Y.2d 296 (N.Y. 1999) .................................................................................................... 66

Christian Bros. High Sch. Endowment v. Bayou No Leverage Fund, LLC (In re Bayou Grp.,
  LLC),
   439 B.R. 284 (S.D.N.Y. 2010).................................................................................... 38, 39, 43

Cosoff v. Rodman (In re W.T. Grant Co.),
   699 F.2d 599 (2d Cir. 1983) ................................................................................................... 61

In re Cumulus Media Inc.,
   No. 17-13381 (SCC) (Bankr. S.D.N.Y.) ............................................................................. 48, 75

In re Dewey & LeBoeuf LLP,
    478 B.R. 627 (Bankr. S.D.N.Y. 2012) .............................................................................. 49, 61

In re Eagle Creek Subdivision, LLC,
    No. 08-04292-8-JRL, 2009 WL 313383 (Bankr. E.D.N.C. Feb. 5, 2009) ............................. 73

In re Energy Future Holdings Corp.,
    No. 14-10979 (CSS) (Bankr. D. Del. Sept. 16, 2014) ...................................................... 73, 74

First Bank of Ams. v. Motor Car Funding, Inc.,
    257 A.D.2d 287 (N.Y. App. Div. 1999) ................................................................................. 55

Gerseta Corporation v. Equitable Trust Co. of New York,
   241 N.Y. 418 (NY. Ct. App. 1926)......................................................................................... 65

Globe Commc’n Corp. v. R.C.S. Rizzoli Periodici, S.p.A.,
   729 F. Supp. 973 (S.D.N.Y. 1990) ......................................................................................... 46

Gold v. First Tenn. Bank (In re Taneja),
   743 F.3d 423 (4th Cir. 2014) .................................................................................................. 43

                                                                 iv
18-10947-scc          Doc 951          Filed 12/10/18 Entered 12/10/18 23:23:07                             Main Document
                                                     Pg 6 of 88


Gowan v. Patriot Group (In re Dreier LLP),
  452 B.R. 391, 450 (Bankr. S.D.N.Y. 2011) ............................................................................ 38

Gowan v. Wachovia Bank (In re Dreier LLP),
  453 B.R. 499 (Bankr. S.D.N.Y. 2011) ........................................................................ 35, 38, 46

HBE Leasing Corp. v. Frank,
  48 F.3d 623 (2d Cir. 1995) ............................................................................... 4, 33, 35, 38, 54

HBE Leasing Corp. v. Frank,
  837 F. Supp. 57 (S.D.N.Y. 1993) ........................................................................................... 34

In re Iridium Operating LLC,
    373 B.R. 283 (Bankr. S.D.N.Y. 2007) .............................................................................. 48, 49

In re Kaiser Steel Corp.,
    89 B.R. 150 (Bankr. D. Colo. 1988) ....................................................................................... 65

Laski v. State,
   217 A.D. 420 (N.Y. Ct. App. 1926)........................................................................................ 66

In re Majestic Capital, Ltd.,
   No. 11-36225 (CGM) (Bankr. S.D.N.Y. Dec. 12, 2011) .......................................................... 57

Marshall v. Picard (In re Bernard L. Madoff Inv. Securities LLC),
  740 F.3d 81 (2d Cir. 2014) ..................................................................................................... 38

In re MF Global Inc.,
    No. 11-2790, 2012 WL 3242533 (Bankr. S.D.N.Y. Aug. 10, 2012) ...................................... 61

Mills v. IRS,
   840 F.2d 229 (4th Cir. 1988) .................................................................................................. 69

In re Morrison,
    555 B.R. 92 (Bankr. D. Mass. 2016) ...................................................................................... 65

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating LLC),
   478 F.3d 452 (2d Cir. 2007) ................................................................................................... 62

Nellis v. Shugrue,
   165 B.R. 115 (S.D.N.Y. 1994)................................................................................................ 61

New England Dairies v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart Convenience
  Stores),
   351 F.3d 86 (2d Cir. 2003) ............................................................................................... 58, 73

Newman v. Stein,
   464 F.2d 689 (2d Cir. 1972) ................................................................................................... 61

                                                                 v
18-10947-scc           Doc 951         Filed 12/10/18 Entered 12/10/18 23:23:07                               Main Document
                                                     Pg 7 of 88


In re NII Holdings, Inc.,
    536 B.R. 61 (Bankr. S.D.N.Y. 2015) .................................................................... 49, 59, 60, 69

In re Nirvana Rest.,
    337 B.R. 495 (Bankr. S.D.N.Y. 2006) .................................................................................... 47

In re Nortel Networks,
    532 B.R. 494 (Bankr. D. Del. 2015) ................................................................................. 71, 73

Official Comm. of Equity Sec. Holders of Adelphia Comm’ns Corp. v. Official Comm. of
  Unsecured Creditors of Adelphia Comm’ns Corp. (In re Adelphia Comm’ns Corp.),
    330 B.R. 364 (Bankr. S.D.N.Y. 2005) .................................................................................... 31

Official Comm. of Equity Sec. Holders of Adelphia Comm’ns Corp. v. Official Comm. of
  Unsecured Creditors of Adelphia Comm’ns Corp. (In re Adelphia Comm’ns Corp.),
    544 F.3d 420 (2d Cir. 2008) ................................................................................................... 30

In re Old CarCo LLC (f/k/a/ Chrysler LLC),
   No. 09-50002 (AJG) (Bankr. S.D.N.Y. Aug. 13, 2009) ........................................................... 57

Resolution Trust Corp. v. Best Prods. Co. (In re Best Prods. Co.),
   177 B.R. 791 (S.D.N.Y. 1995)................................................................................................ 60

In re Robbins Intern.,
    275 B.R. 456 (Bankr. S.D.N.Y. 2002) .................................................................................... 64

Rossetti v. Ambulatory Surgery Ctr. of Brooklyn,
   125 A.D.3d 548 (N.Y. App. Div. 2015) ................................................................................. 55

In re Sabine Oil & Gas Corp.,
    547 B.R. 503 (Bankr. S.D.N.Y. 2016) ............................................................ 31, 35, 50, 52, 53

Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Invs. Sec. LLC (In re Madoff),
    No. 08-01789, 2018 WL 4833984 (Bankr. S.D.N.Y. Oct. 3, 2018) ....................................... 45

Smart World Technologies, LLC v. Juno Online Servs., Inc. (In re Smart World Technologies,
  LLC),
   423 F.3d 166 (2d Cir. 2005) ................................................................................. 30, 50, 57, 58

Spiegel v. Buntrock,
    571 A.2d 767 (Del. 1990) ....................................................................................................... 51

In re Sunbeam Corp.,
    284 B.R. 355 (Bankr. S.D.N.Y. 2002) .................................................................................... 34

In re Toys “R” US, Inc. et al,
   No. 17-34665 (KLP) (Bankr. E.D. Va. Oct. 25, 2017) ............................................................. 74


                                                                  vi
18-10947-scc            Doc 951           Filed 12/10/18 Entered 12/10/18 23:23:07                                    Main Document
                                                        Pg 8 of 88


U.S. Bank N.A. v. DHL Global Forwarding (In re Evergreen Solar, Inc.),
   No. 11-12590 (MFW) (Bankr. D. Del. Oct. 28, 2011) ........................................................... 57

United States v. Fidelity Capital Corp.,
   920 F.2d 827 (11th Cir. 1991) ................................................................................................ 69

Unsecured Creditors Comm. of Debtor STN Enters. v. Noyes (In re STN Enters.),
   779 F.2d 901 (2d Cir. 1985) ................................................................................................... 31

VFB LLC v. Campbell Soup Co.,
  2005 WL 2234606 (D. Del. Sept. 13, 2005) ..................................................................... 48, 49

VFB LLC v. Campbell Soup Co.,
  482 F.3d 624 (3d Cir. 2007) ................................................................................................... 47

In re Westmoreland Coal Company, et,
   No. 18-35672 (DRJ) (Bankr. E.D. Tex. Nov. 14, 2018)........................................................... 74

Wolf v. Weinstein,
   372 U.S. 633 (1963) ................................................................................................................ 58

                                                       Statutory Authorities

11 U.S.C. § 105(a) .................................................................................................................. 58, 73
so:0>
    <

11 U.S.C. § 330(a) ......................................................................................................................... 74
so:0>
    <

so:01>1 U.S.C. § 1106(a)(1) .................................................................................................................. 57
     <

11 U.S.C. § 1121(b) ...................................................................................................................... 27
so:02>
     <

211 U.S.C. § 1121(d)(1) ................................................................................................................. 27
 so:03>
      <

11 U.S.C. § 1123(b)(3) ........................................................................................................... 50, 59

11 U.S.C. § 1123(b)(3)(A) .................................................................................................... 3, 7, 60

11 U.S.C. § 509 ........................................................................................................... 63, 64, 65, 66
so:04>
     <

11 U.S.C. § 548(c) ........................................................................................................................ 35
so:04>
     <

N.Y. Debt. & Cred. Law § 273 ..................................................................................................... 47
so:09>
     <

so:09>
     <
     N.Y. Debt. & Cred. Law § 274 ...................................................................................................... 47

N.Y. Debt. & Cred. Law § 278(1) ................................................................................................ 35




                                                                      vii
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                                Pg 9 of 88


         GLAS Trust Company LLC, solely in its capacity as successor Administrative Agent

under the Unsecured Term Loan Credit Agreement, dated April 8, 2014 (“GLAS”), Brigade

Capital Management, LP, and the Ad Hoc Group of Crossover Lenders (collectively, the

“Unsecured Term Loan Lenders”) 2 file this (i) objection to the Motion of the Official

Committee of Unsecured Creditors (the “Committee”) for Entry of an Order Granting Leave,

Standing, and Authority to Commence and Prosecute Certain Claims on Behalf of the NWHI

Estate and Exclusive Settlement Authority in Respect of Such Claims [Docket Nos. 756 and 757]

(the “Standing Motion” or “Mot.”), and (ii) statement in support of confirmation of the Debtors’

First Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the

“Plan”) [Docket No. 836] (collectively, the “Brief”).

                                I.       PRELIMINARY STATEMENT3

         1.       Under all likely litigation outcomes in this case, the structurally-senior Unsecured

Term Loan Lenders are entitled to payment in full on account of their claims against the

Debtors—through both an entitlement to nearly all of the reorganized equity and a majority of

any litigation claims held by the NWHI estate.                However, the Plan provides the Unsecured

Term Loan Lenders with significantly less than a full recovery.                         In an effort to avoid

unnecessary and protracted litigation, the Plan reflects a series of compromises that were heavily

negotiated at arm’s-length between the Unsecured Term Loan Lenders and the Debtors and their

independent directors, with substantial concessions given by the Unsecured Term Loan Lenders,

inuring to the benefit of NWHI-only creditors.               In addition to the resolutions of inter-debtor


2
  As of the date hereof, the Unsecured Term Loan Lenders collectively hold more than 80% of the outstanding
Unsecured Term Loan Claims. As the context implies, the term Unsecured Term Loan Lenders in this brief may
refer to all holders of Unsecured Term Loan Claims, as a general matter, at various points in time.
3
  Capitalized terms not otherwise defined in the Preliminary Statement have the meanings given to them below.
Capitalized terms not otherwise defined in this Brief shall have the meanings given to them in the Plan or Disclosure
Statement, as applicable.

                                                         1
18-10947-scc       Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                              Pg 10 of 88


claims and intercreditor litigation, and the allocation of value as a result thereof, the Plan also

resolves what would be protracted and exceedingly expensive litigation against the Sponsors

arising out of prepetition transactions in exchange for a $105 million contribution to the estates.4

Remarkably, the Committee has rejected all of those settlements, and instead seeks standing to

pursue costly and uncertain litigation not only against the Sponsors but also against the Secured

and Unsecured Term Loan Lenders.                    However, for the reasons discussed herein, the

Committee’s Standing Motion should be denied, and the Plan should be confirmed, as it amply

satisfies the requirements of the Bankruptcy Code.

                                             Committee Standing

        2.       With respect to the Committee’s pursuit of its putative fraudulent conveyance

claim against the Unsecured Term Loan Lenders, the Committee fails to establish either

component of the two-part test to obtain standing.             First, the UTL Challenge is not colorable.

Even assuming the Committee were to prove each and every allegation in its Proposed

Complaint, including that NWHI was rendered insolvent by the LBO in 2014 in the face of

overwhelming contemporaneous market evidence to the contrary, the UTL Challenge would fail

under well-settled Second Circuit law, which requires that the plaintiff establish that the lender

knew of the allegedly “fraudulent scheme” the lender funded into.                         Here, assuming the

Committee is able to establish today that NWHI was insolvent four years ago, there is no

allegation, let alone evidence, that the original Administrative Agent and sole initial Unsecured

Term Loan Lender, Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), knew or should



4
  The Debtors’ brief in support of confirmation of the Plan provides ample support for the reasonableness of the
Estate Action Settlement, both standing alone and as part of a comprehensive series of settlements set forth in the
Plan. Without repeating the facts and arguments set forth in the Debtors’ brief, the Unsecured Term Loan Lenders
join in those arguments in support of confirmation of the Plan. Similarly, the Unsecured Term Loan Lenders
reserve their rights to join in the arguments asserted in the objections to the STN Motion filed by other parties.

                                                        2
18-10947-scc      Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                           Pg 11 of 88


have known that it was investing in a “fraudulent scheme” or, at a minimum, that NWHI would

be rendered insolvent by the LBO.

       3.       To the contrary, the extensive Rule 2004 discovery taken by the Committee

confirms that Morgan Stanley advanced $300 million in funds in good faith, after conducting

extensive due diligence, and without knowledge of any fraudulent scheme.                   This is

unsurprising. After all, at the time of the LBO, NWHI offered a cash payment of 101% of face

value to the holders of $400 million of Old 2019 Notes. Only 1% of those holders turned down

the cash-out option, with the overwhelming majority instead choosing to remain invested in

NWHI and exchange those Old 2019 Notes for New 2019 Notes that were unsecured and

unguaranteed, and agented by Morgan Stanley based on precisely the same financial information

relied upon to advance funds under the Unsecured Term Loan. Notwithstanding this

information symmetry, the holders of these same New 2019 Notes are now trying to challenge

the LBO transaction—and the Secured and Unsecured Term Loans—in an effort to obtain

preferential treatment with respect to their claims against NWHI, which would only serve to

create an inequitable windfall that the law of this Circuit will not countenance in the absence of

knowledge by one group of lenders of a fraudulent scheme that prejudiced another group of

lenders.    In light of the lack of colorability, the UTL Challenge is without merit and the Debtors

certainly have not unjustifiably failed to pursue such claim.

       4.       Second, even assuming arguendo the claim were colorable, the Debtors are not

unjustifiably refusing to pursue the claim; rather, they have determined to settle the UTL

Challenge exercising their reasonable business judgment pursuant to section 1123(b)(3)(A) of

the Bankruptcy Code under a plan of reorganization.      This settlement and the material financial

concessions by the Unsecured Term Loan Lenders provided therein—particularly in light of the



                                                  3
18-10947-scc    Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07        Main Document
                                            Pg 12 of 88


low likelihood of success of pursuing claims to avoid the Unsecured Term Loan Claims—falls

squarely within the range of reasonableness and should be confirmed as part of the Plan.

       5.      Colorability.    The law is clear: a lender who provides value to the debtor by

advancing actual funds is subject to claim avoidance solely to the extent such lender lent money

with “knowledge of the entire scheme that renders [their] exchange with the debtor fraudulent.”

HBE Leasing Corp. v. Frank, 48 F.3d 623, 635 (2d Cir. 1995).            Despite this controlling

standard, the Committee failed to plead facts that would satisfy this fundamental requirement.

After spending tens of millions of dollars on an unprecedented Rule 2004 investigation, the

Committee does not allege any facts that even imply that Morgan Stanley knew of the fraudulent

scheme the Committee otherwise alleges with respect to Sycamore, including that NWHI

allegedly was to be rendered insolvent by the LBO.    Nor does the Committee sufficiently allege

the existence of red flags that would have placed Morgan Stanley on inquiry notice.        Instead,

the Proposed Complaint alleges the opposite—i.e., that Sycamore concealed the “internal” truth

from all parties, including Morgan Stanley, the Secured Term Loan Lenders, Unsecured Term

Loan Lenders, other creditors, and the market generally by presenting compelling evidence to

creditors and the market generally that NWHI would be solvent following the closing of the

LBO.

       6.      The record from the Committee’s Rule 2004 investigation confirms that Morgan

Stanley advanced funds in good faith and without knowledge of any fraudulent scheme.         Mere

knowledge of the proposed flow of funds, in the absence of knowledge of a fraudulent scheme,

does not satisfy the Second Circuit standard.   Indeed, the Committee’s investigation shows that

Morgan Stanley: (i) was not aware of any red flags of a fraudulent scheme; (ii) did not believe

NWHI would be rendered insolvent; (iii) conducted extensive diligence in accordance with its



                                                4
18-10947-scc     Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                           Pg 13 of 88


customary practices, including business, financial, legal, and accounting diligence; (iv) requested

and received information from management, sponsors Sycamore and KKR, and BDO, as auditor;

(v) reviewed PwC’s quality of earnings report, which was an independent assessment and

evaluation of the financial position of RemainCo; (vi) post-commitment, continued to diligently

monitor RemainCo’s financial performance up until the time of the LBO’s closing in April 2014;

(vii) stress-tested RemainCo’s ability to service and pay back the term loan facilities; (viii)

received a solvency certificate from NWHI’s CFO, and a representation that, after giving effect

to the LBO, RemainCo would be solvent; (ix) had every reason to believe that the projections

provided to it by Sycamore—which was investing significant equity in the LBO—were

reasonable; and (x) conducted reasonable diligence on the projections, including submitting

follow-up questions for further information.    Critically, Morgan Stanley was willing to commit

hundreds of millions of dollars of capital to the transaction, belying any notion that it knew or

had reason to believe that NWHI would be rendered insolvent as a result of the LBO.

       7.      With respect to the threshold requirement of knowledge, the Committee points to

no fact that was uncovered, or should have been uncovered, by Morgan Stanley that would have

put it on actual or constructive notice of RemainCo’s alleged insolvency.              Instead, the

Committee insists that, in addition to the extensive due diligence Morgan Stanley indisputably

performed, it should also have undertaken an unprecedented, hypothetical analysis contrary to

the standard diligence that is customarily relied upon in the lending market.     As is customary,

Morgan Stanley stress-tested Sycamore’s projections to evaluate whether RemainCo would be

able to service its debt.   That is, instead of simply accepting these projections, Morgan Stanley

and its financial advisors posited a hypothetical decline in earnings to analyze and test cash flows

on a conservative basis.    As the Committee’s own Rule 2004 investigation confirms, the stress-



                                                 5
18-10947-scc      Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                           Pg 14 of 88


testing, undertaken by evaluating future cash flows, indicated that RemainCo was projected to be

able to pay its debts as they came due, even under downside scenarios.             Notwithstanding

Morgan Stanley’s diligence, the Committee takes pieces from both the Morgan Stanley stress-

test analysis and the solvency analysis undertaken by Duff & Phelps, and combines them in a

way that no real-world analysis would.        The Committee suggests this hypothetical, hybrid

analysis supports the argument that Morgan Stanley should have known that it was funding an

insolvent borrower.    This approach is seriously flawed.    The approach relies on a distortion of

Morgan Stanley’s stress-testing of Sycamore’s projections, which was done for purposes of

evaluating cash flows, not solvency.    The Committee’s hypothetical exercise is one that lenders

simply do not do and are not expected or required by the financial markets or applicable law to

do—and the Committee does not allege that Morgan Stanley had any reason to have undertaken

this exercise.   As a matter of law, this extraordinary, made-for-litigation test is insufficient to

establish “knowledge of an entire scheme that renders [an] exchange with the debtor fraudulent,”

and the Committee points to no case suggesting otherwise.

       8.        Moreover, even assuming Morgan Stanley were on inquiry notice that the Debtors

may have become insolvent by the LBO (it was not)—i.e., assuming arguendo that Morgan

Stanley conducted the hypothetical exercise of the Committee’s creation—Morgan Stanley

diligently investigated RemainCo’s financial position, resolving any putative concern.        Thus,

under no circumstance is the Unsecured Term Loan avoidable; therefore, the UTL Challenge is

not colorable.

       9.        Unjustifiable Refusal. Even assuming arguendo that the UTL Challenge were

colorable, the Committee cannot demonstrate that NWHI has “unjustifiably failed” to sue to

avoid NWHI’s liability to the Unsecured Term Loan Lenders.          NWHI has not failed to assert



                                                 6
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                          Pg 15 of 88


such claims—rather, it seeks to settle the UTL Challenge (subject to Court approval) as it is

authorized to do under section 1123(b)(3)(A) of the Bankruptcy Code.        It bears emphasizing

that the relationship between NWHI and the Unsecured Term Loan Lenders is arm’s-length and

classic debtor-creditor.   There is no conflict as between NWHI and the Unsecured Term Loan

Lenders, and, indeed, the terms of NWHI’s settlement of the UTL Challenge substantially mirror

the indisputably arm’s-length terms agreed to between the Unsecured Term Loan Lenders and

the holders of NWHI’s bonds in the failed intercreditor settlement read into the Court’s record.

        10.    As discussed below, rather than prosecute tenuous claims against the Secured

Term Loan Lenders and Unsecured Term Loan Lenders, the Debtors reasonably determined to

settle those claims under the Plan.

                             Plan Settlement Of The UTL Challenge

        11.    Notwithstanding the Committee’s allegations, the Unsecured Term Loan Lenders

have valid claims against NWHI for approximately $305 million (the “Unsecured Term Loan

Claims”), representing a substantial portion of the non-intercompany unsecured claims against

NWHI.     In addition, by virtue of their valid claims against the Guarantor Subsidiaries (the

validity of which even the Committee does not challenge), the Unsecured Term Loan Lenders

are the derivative beneficiaries of claims held by the Guarantor Subsidiaries against NWHI,

including (i) a $263 million secured subrogation claim (or postpetition administrative priority

intercompany claim) arising in favor of NWD as a result of the paydown of the Secured Term

Loan Claims as part of the 363 Sale, (ii) additional subrogation claims resulting from assets of

the Guarantor Subsidiaries being used to satisfy the remaining amounts due to the Secured Term

Loan Lenders, and (iii) prepetition intercompany claims asserted against NWHI, the result of

which is that NWHI is a net payor to the Guarantor Subsidiaries.



                                                7
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 16 of 88


        12.    Rather than settle with the Debtors, the Unsecured Term Loan Lenders could have

litigated each of these claims.   If successful, the Unsecured Term Loan Lenders would be

entitled to payment in full on account of their claims.       As evidenced by the chart below,

however, instead of litigating these claims, the Unsecured Term Loan Lenders and the Debtors

have agreed to settle each of these claims under the Plan, resulting in a material reduction in the

Unsecured Term Loan Claim recoveries and increase in NWHI-only creditor recoveries:




        13.    As the chart above illustrates, the Unsecured Term Loan Lenders agreed to accept

treatment on account of their claims that shifts approximately $45 million in value that would

otherwise inure to the benefit of the Unsecured Term Loan Lenders to the other creditors of

NWHI.     In order for the Unsecured Term Loan Lenders to receive less than the 84.2%


                                                8
18-10947-scc     Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07             Main Document
                                           Pg 17 of 88


recoveries they are receiving under the settlement Plan, this Court would have to conclude that

the Debtors’ settlements are not reasonable because it is somehow significantly more likely than

not that each of these categories of claims is avoidable.       Based on these facts and applicable

law, such a conclusion is not plausible.       The Estate Action UTL Settlement clearly falls within

the range of reasonableness and should be approved in connection with the Plan.

        14.     For all of these reasons, the Committee’s Standing Motion should be denied and

the Plan should be confirmed.

        15.     This Brief is divided into the following sections: Section II sets forth the relevant

factual background supporting the Brief; Section III sets forth the Unsecured Term Loan

Lenders’ objection to the Committee’s Standing Motion seeking standing to pursue claims to

avoid the Unsecured Term Loan; and Section IV sets forth the bases for confirmation of the

settlement Plan that has the support of the Unsecured Term Loan Lenders, focusing in particular

on the bases for approval of the Intercreditor Plan Settlement under Bankruptcy Rule 9019.

                       II.     RELEVANT FACTUAL BACKGROUND

A.      The 2014 LBO

        16.     In June 2013, publicly-traded Jones Group Inc. (“Jones”) began exploring options

for the sale of some or all of its business.    Jones undertook a several month sale process in

which it received expressions of interest from several parties.    On October 23, 2013, Sycamore

Partners L.P. (with its affiliates, “Sycamore”) submitted a bid to acquire the entire company

priced at $14 per share, which it later increased to $15 per share.

        17.     On December 19, 2013, Jones’s board of directors unanimously approved and

executed an Agreement and Plan of Merger (the “Merger Agreement”) with two entities

controlled by Sycamore: Jasper Parent LLC (“Jasper Parent”) and a subsidiary entity to be



                                                    9
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 18 of 88


merged into Nine West Holdings, Inc. (“NWHI”, or “RemainCo”), which would become a

wholly owned subsidiary of Jasper Parent (the “Merger”).

       18.     Also on December 19, 2013, Jasper Parent entered into three purchase

agreements, pursuant to which Jones Apparel, Kurt Geiger, and Stuart Weitzman (collectively,

the “Carve-Out Assets”) were to be sold to certain Sycamore affiliates upon the closing of the

Merger (the “Carve-Out Transactions” and together with the Merger, the “LBO”).

       19.     Jones’s shareholders approved the LBO on April 7, 2014, and the LBO closed on

April 8, 2014 (the “Closing”).

B.     Banks, Sycamore, And KKR Commit Hundreds Of Millions Of Debt And Equity To
       Fund The Merger

       20.     In connection with the execution of the Merger Agreement, on December 19,

2013, a group of financing parties, including Morgan Stanley, Jefferies Finance LLC, MCS

Corporate Lending, LLC, MCS Capital Markets, LLC, Wells Fargo Bank, National Association

(“Wells Fargo”), Bank of America, N.A., and Merrill Lynch, Pierce, Fenner & Smith, Inc.

(collectively, the “Initial Lenders”), submitted a commitment letter (the “Debt Commitment

Letter”), in which they committed to provide to RemainCo (i) a $250 million senior secured asset

based revolving facility (the “ABL Facility”), (ii) a $400 million senior secured term loan facility

(the “Secured Term Loan”), and (iii) a $525 million senior unsecured bridge facility (the “Bridge

Loan”).   The Unsecured Term Loan (defined below) was not provided for at this time in view

of the $395 million equity commitment described below.

       21.     Pursuant to the Debt Commitment Letter, Morgan Stanley committed to fund

$170 million of the Secured Term Loan and more than $223 million of the Bridge Loan.           The

Debt Commitment Letter also provided that Morgan Stanley would serve as Administrative




                                                10
18-10947-scc          Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                              Pg 19 of 88


Agent, Joint Lead Arranger, and Joint Bookrunner of both the Secured Term Loan and the

Bridge Loan.5

             22.     The Debt Commitment Letter was binding, providing that the Initial Lenders’—

including Morgan Stanley’s—commitments were not conditioned upon successful syndication.6

The availability of funding was, however, conditioned on the company’s representation that,

after giving effect to the LBO, RemainCo would be solvent.7

             23.     In terms of equity, in December 2013, Sycamore committed to contribute $551

million to the LBO—$395 million to RemainCo 8 and $156 million to the Carve-Out

Transactions.        KKR Asset Management LLC and affiliates (collectively, “KKR” and with

Sycamore, the “Sponsors”) committed to contribute an additional $60 million to the LBO.9

Sycamore reserved its right to reduce its equity financing commitment dollar-for-dollar for cash

proceeds of any unsecured term loan facility raised in excess of $25 million.10                   Because an

unsecured term loan was in fact subsequently placed based upon significant market demand, the

Sponsors ultimately contributed $120 million to RemainCo ($108 million from Sycamore and

$12 million from KKR).11




5
  Debt Commitment Letter (MS-InReNineWest-00031393) (Finestone Ex. 1) at Schedule 1. “Finestone Ex.”
references refer to exhibits attached to the accompanying Declaration of Benjamin I. Finestone in Support of the
Brief, filed contemporaneously herewith.
6
     Id. at ¶ 3.
7
     Id. at ¶ 6.
8
     Id. at A-1.
9
   Jones Group Inc. Definitive Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934,
filed March 6, 2014 (the “Proxy”) (Finestone Ex. 2) at 9.
10
     Id. at 7, 77.
11
     Mot. ¶ 25.

                                                      11
18-10947-scc            Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07                   Main Document
                                                 Pg 20 of 88


C.         The Market Provides High Demand For RemainCo Debt

           24.      During syndication, Morgan Stanley observed significant investor demand for

participation in the Secured Term Loan. 12                The Secured Term Loan was nearly 4-times

oversubscribed, with $1.6 billion of investor demand.13

           25.      As a result of the strong market demand for RemainCo debt, on February 26,

2014, the Debt Commitment Letter was amended to provide for the Unsecured Term Loan, in an

amount up to $250 million.14           Market demand for participation in the Unsecured Term Loan

was similarly strong, and the facility was oversubscribed by approximately 2.5-times.15

           26.      On March 4, 2014, the Debt Commitment Letter was further amended to, among

other things, (i) increase the size of the Unsecured Term Loan from $250 million to $300 million

to reflect market demand, and (ii) reduce the size of the ABL Facility from $250 million to $225

million.16

D.         Holders Of Old 2019 Notes Choose To Reinvest In RemainCo Rather Than Receive
           101% Cash Payment

           27.      On March 24, 2014, holders of Jones’s $400 million 6.875% Senior Notes due

2019 (the “Old 2019 Notes”) were given the option to cash out their Old 2019 Notes at 101% of

their face amount, or exchange their Old 2019 Notes for new 8.25% Unsecured Notes (the “New

2019 Notes”), also due in 2019, to be issued by NWHI (the “2019 Note Exchange”).




12
   Deposition transcript of Julie Lilienfeld (Morgan Stanley 30(b)(6) witness), August 2, 2018 (the “Lilienfeld Tr.”)
(Finestone Ex. 3) at 189:16-190:10.
13
     Id. at 299:4-17.
14
  Project Skyline Amendment No. 2 to Commitment Letter, dated February 26, 2014 (MS-InReNineWest-
00038401) (Finestone Ex. 4).
15
     Lilienfeld Tr. at 299:18-25.
16
   Project Skyline Amendment No. 3 to Commitment Letter, dated March 4, 2014 (MS-InReNineWest-00040031)
(Finestone Ex. 5).

                                                        12
18-10947-scc            Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                                 Pg 21 of 88


           28.         The New 2019 Notes would be structurally junior to the new term loans.

Nevertheless, of the $400 million of Old 2019 Notes, 91.7% of the holders ($366.8 million in

notes) opted to re-invest in the New 2019 Notes (the “Exchanging 2019 Noteholders”).17               Only

1.2% of the holders of the Old 2019 Notes ($4.8 million) opted to cash out.18             The balance of

Old 2019 Notes retained their position, subject to the structural seniority of the new term loans,

like the New 2019 Notes.

           29.         Because virtually all holders of Old 2019 Notes opted to exchange rather than

cash out, the Bridge Loan became unnecessary.

           30.         In sum, investors across the capital structure, with the same knowledge about the

LBO as Morgan Stanley, voluntarily invested in $426.8 million of New 2019 Notes ($366.8

million in exchanged notes and $60 million in additional New 2019 Notes19) and $120 million in

equity, all of which were subject to the structural seniority of the Secured and Unsecured Term

Loans.

E.         The LBO Debt And Post-LBO Issuance Of New 2019 Notes

           31.         In connection with the Merger, on April 8, 2014, NWHI entered into the

Unsecured Term Loan Credit Agreement (as amended, the “Unsecured Term Loan Credit

Agreement”), by and among NWHI as Borrower, Jasper Parent, Morgan Stanley, as

Administrative Agent, and the Unsecured Term Loan Lenders.                 The Unsecured Term Loan

Credit Agreement provides for a $300 million unsecured term loan (the “Unsecured Term Loan”,

and with the Secured Term Loan, and other sources of debt financing for the LBO, the “LBO

Debt”).

17
  Declaration of Ralph Schipani, Interim Chief Executive Officer of Nine West Holdings, Inc., in Support of
Debtors’ Chapter 11 Petitions and First Day Motions [Docket No. 6] at ¶ 46.
18
     Id.
19
     See ¶ 35 infra.

                                                      13
18-10947-scc          Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                                  Pg 22 of 88


           32.      Morgan Stanley was the sole initial lender under Unsecured Term Loan Credit

Agreement.20

           33.      The Unsecured Term Loan is guaranteed by six of NWHI’s operating subsidiaries

(the “Guarantor Subsidiaries”).21

           34.      Also on April 8, 2014, NWHI and the Guarantor Subsidiaries entered into a $445

million Secured Term Loan Credit Agreement.                  Morgan Stanley was the initial Administrative

Agent under that facility as well.             NWHI also drew approximately $129 million of the $225

million ABL Facility, which was administered and arranged by Wells Fargo.22

           35.      After the closing, NWHI issued $60 million of additional New 2019 Notes, the

proceeds of which were used to pay down a portion of the ABL Facility.23               Like the New 2019

Notes which were the subject of the 2019 Note Exchange, these New 2019 Notes did not have

the benefit of any subsidiary guarantees and were thus structurally junior to the Secured and

Unsecured Term Loans.

F.         Morgan Stanley Conducts Its Own Customary And Significant Due Diligence

           36.      Morgan Stanley, which acted as the Joint Lead Arranger, Joint Bookrunner, and

original Administrative Agent for both the Secured Term Loan and the Unsecured Term Loan,

conducted extensive due diligence of Jones between August 2013 and April 2014.24                  Over this


20
  As of the closing of the Merger, on April 8, 2014, Morgan Stanley was the sole “Lender under the Credit
Agreement” with the Assignees to be assigned their loans from Morgan Stanley after the Closing. See Unsecured
Term Loan Credit Agreement (Finestone Ex. 6) at Schedule 2.01 (providing that Morgan Stanley is the sole
“Lender” at closing); Project Skyline – Senior Unsecured RemainCo Term Loan Facility Master Consent to
Assignment (Finestone Ex. 7) at 1 (providing the Debtors’ consent to Morgan Stanley’s assignment of the
Unsecured Term Loan to “Approved Assignees” “after the Closing Date”) (SP00294016).
21
     Unsecured Term Loan Credit Agreement (Finestone Ex. 6) at Schedule I.
22
  Email from M. Stavrakos, dated April 8, 2014 (attaching Total Jones Group Sources and Uses Summary)
(WF00019664) (Finestone Ex. 8).
23
     Lilienfeld Tr. (Finestone Ex. 3) at 34:3-14.
24
     See, e.g., id. at 44:10-15; 56:10-57:5.

                                                        14
18-10947-scc          Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07                 Main Document
                                                  Pg 23 of 88


period, Morgan Stanley’s diligence of the LBO was spread across multiple teams: (i) Investment

Banking; (ii) Leveraged Finance; (iii) Credit; (iv) Ratings Advisory; and (v) Syndicate. 25

During the course of its diligence, Morgan Stanley received information from Jones

management, Sycamore, KKR, Pricewaterhouse Coopers (“PwC”), and BDO USA, LLC

(“BDO”).26         In addition to countless emails requesting and receiving information, Morgan

Stanley participated in at least 28 calls and meetings with these parties.27                No red flags were

perceived.28


25
   Id. at 35:12-23; see also Project Skyline Organizational Book (MS-InReNineWest-00031609) (Finestone Ex. 9)
at 9-10.
26
     Lilienfeld Tr. at 62:22-64:18, 76:3-78:21.
27
    See, e.g., Email from P. Sifusson, dated Aug. 19, 2013 (MS-InReNineWest-00004866) (Finestone Ex. 10)
(attaching management forecast of historical and projected segment EBITDA, in advance of Aug. 20 call between
Morgan Stanley, KKR, and Sycamore); Email from P. Morrow, dated Oct. 23, 2013 (MS-InReNineWest-00004954)
(Finestone Ex. 11) (scheduling Oct. 24 call between Morgan Stanley and Sycamore to discuss Morgan Stanley
diligence questions); Email from P. Morrow, dated Oct. 30, 2013 (MS-InReNineWest-00005021) (Finestone Ex. 12)
(scheduling Oct. 31 call between Morgan Stanley and Sycamore to discuss updates on Nine West diligence and
Sycamore’s preliminary views on Jeanswear); see also Email from V. Prabhu, dated Oct. 31, 2013 (MS-
InReNineWest-00005029) (Finestone Ex. 13) (following up after Oct. 31 call); Email from C. Dampier, dated Nov.
1, 2013 (MS-InReNineWest-00005062) (Finestone Ex. 14) (attaching list of model questions in advance of call
between Morgan Stanley and Sycamore); Email from V. Prabhu, dated Nov. 13, 2013 (MS-InReNineWest-
00005175) (Finestone Ex. 15) (scheduling Nov. 14 call to discuss Morgan Stanley’s understanding of the company’s
retail strategy); Email from J. Dunlop, dated Nov. 24, 2013 (MS-InReNineWest-00005247) (Finestone Ex. 16)
(scheduling Nov. 25 call to discuss updated Nine West and Jeanswear models); Email from J. Dunlop, dated Nov.
26, 2013 (MS-InReNineWest-00005270) (Finestone Ex. 17) (scheduling Nov. 27 call to discuss additional questions
and information requests from Morgan Stanley); Email from J. Dunlop, dated Dec. 3, 2013 (MS-InReNineWest-
00005326) (Finestone Ex. 18) (scheduling Dec. 4 call between Morgan Stanley, PwC, and Sycamore); Calendar
invitation for Project Skyline Timing Discussion, scheduled for Jan. 7, 2014 (Finestone Ex. 19) (MS-InReNineWest-
00031752); Email from P. Fossati, dated Jan. 10, 2014 (MS-InReNineWest-00031765) (Finestone Ex. 20) (noting
participation in rating agency presentation call); Calendar invitation from Skyline RAP Drafting Session, scheduled
for Jan. 10, 2014 (MS-InReNineWest-00005536) (Finestone Ex. 21); Email from J. Dunlop, dated Jan. 15, 2014
(MS-InReNineWest-00006048) (Finestone Ex. 22) (listing attendees for Jan. 16 meeting); Email from J. Dunlop,
dated Jan. 26, 2014 (MS-InReNineWest-00032668) (Finestone Ex. 23) (listing attendees for Jan. 27 RAP rehearsal);
Email from S. Hesse, dated Feb. 5, 2014 (MS-InReNineWest-00049486) (Finestone Ex. 24) (sending materials in
advance of call re: offering memorandum); Email from D. Kopelioff, dated Feb. 8, 2014 (MS-InReNineWest-
00033542) (Finestone Ex. 25) (scheduling Feb. 9 call with Sycamore, Morgan Stanley, the company, and their
counsel); Email from J. Dunlop, dated Feb. 9, 2014 (MS-InReNineWest-00033548) (Finestone Ex. 26) (scheduling
Feb. 10 call); Email from J. Lilienfeld, dated Feb. 10, 2014 (MS-InReNineWest-00020221) (Finestone Ex. 27)
(sending materials in advance of 3pm call with Moody’s); Calendar invitation for Call with S&P on Nine West
Holdings, scheduled for Feb. 10, 2014 (MS-InReNineWest-00008152) (Finestone Ex. 28) (call with S&P); Email
from V. Prabhu, dated Feb. 11, 2014 (MS-InReNineWest-00008261) (Finestone Ex. 29) (scheduling meeting with
Morgan Stanley, Sycamore, and company management in advance of lender meeting); Email from D. Lee, dated
Feb. 13, 2014 (MS-InReNineWest-00008482) (Finestone Ex. 30) (bank lender meeting rescheduled for Feb. 14);
Calendar invitation for Nine West Investor Question Discussion, scheduled for Feb. 18, 2014 (MS-InReNineWest-
00008615); (Finestone Ex. 31) Calendar invitation for Nine West Unsecured Term Loan Call, dated Feb. 23, 2014

                                                        15
18-10947-scc            Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                                  Pg 24 of 88


           37.      Morgan Stanley’s diligence proceeded in two phases: (i) from August 2013 until

the Debt Commitment Letter was signed in December 2013, during which time Morgan

Stanley’s diligence was focused on business, financial, accounting, and legal29 due diligence of

Jones and RemainCo;30 and (ii) after the Debt Commitment Letter was signed until the closing

of the LBO in April 2014, when Morgan Stanley’s diligence efforts focused on preparing lender

and credit rating agency presentations and documentation for the term loan facilities.31

           1.       Morgan Stanley’s Diligence In August 2013 Through December 2013

           38.      On August 1, 2013, Morgan Stanley sent to Sycamore and KKR its preliminary

views on financing a potential purchase of Jones.32

           39.      In August 2013, Morgan Stanley met with members of Jones’s senior
                   33
management.                Jones’s management provided Morgan Stanley with a comprehensive

management presentation, which included, among other things, an overview of Jones’s business




(MS-InReNineWest-00008773) (Finestone Ex. 32); Email from P. Fossati, dated Feb. 23, 2014 (MS-InReNineWest-
00021220) (Finestone Ex. 33) (scheduling Feb. 24 S&P update call); Calendar invitation for Nine West Moody’s
Update, scheduled for Feb. 24, 2014 (MS-InReNineWest-00008837) (Finestone Ex. 34); Calendar invitation for
Nine West Financing Update, scheduled for Feb. 25, 2014 (MS-InReNineWest-00008928) (Finestone Ex. 35);
Calendar invitation for Nine West Call re: 2019 Notes (MS-InReNineWest-00009063) (Finestone Ex. 36); Calendar
invitation for Nine West Holdings Business / Accounting Diligence Call, scheduled for Mar. 20, 2014 (MS-
InReNineWest-00040644) (Finestone Ex. 37); Email from J. Lilienfeld, dated Mar. 31, 2014 (MS-InReNineWest-
00041109) (Finestone Ex. 38) (scheduling all-hands update call); Email from S. Roberge, dated Apr. 14, 2014 (MS-
InReNineWest-00042541) (Finestone Ex. 39) (attaching question lists for business, financial, and auditor due
diligence in advance of Apr. 15 call); Email from J. Ransom, dated Apr. 15, 2014 (MS-InReNineWest-00009420)
(Finestone Ex. 40) (attending pre-launch call); Email from S. Roberge, dated April 22, 2014 (MS-InReNineWest-
00042590) (Finestone Ex. 41) (attaching “Business and Financial Bringdown” due diligence questions for April 23
call).
28
     Lilienfeld Tr. (Finestone Ex. 3) at 280:25-281:4.
29
  Morgan Stanley retained Shearman & Sterling LLP to act as its legal advisor in connection with the LBO.   Id. at
146:15-16.
30
     Id. at 60:11-61:20.
31
     Id. at 56:10-57:5.
32
     Email from P. Fossati, dated Aug. 1, 2013 (MS-InReNineWest-00004813) (Finestone Ex. 42).
33
     Lilienfeld Tr. (Finestone Ex. 3) at 44:10-17.

                                                         16
18-10947-scc         Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                               Pg 25 of 88


and portfolio brands, historical financial performance, financial trends and outlook, and key

strategic initiatives.34

          40.      Morgan Stanley’s diligence process accelerated in October 2013.               That month, it

received access to the Jones data room, which was initially established by Citigroup in

connection with Jones’s exploration of a potential sale of its businesses.35

          41.      On October 19, 2013, Morgan Stanley sent to Sycamore a pages-long list of

preliminary diligence questions.36           These questions related to: (i) Jones’s general business

strategy (e.g., brands, product trends, distribution channels); (ii) financials (e.g., audited,

budgeted, historical, and projected financials, quality of earning reports, cash balances, EBITDA

adjustments); (iii) market analysis (e.g., major competitors, industry studies, market reports); (iv)

sourcing and suppliers (e.g., supplier and agent lists, purchase financing structures, capacity

utilization rates of plants); (v) design, sales, and operations (e.g., sales force information,

shipping methods and logistics, distribution facilities, online infrastructure); (vi) customers (e.g.,

top customers relationship information, purchase history, marketing philosophy); (vii)

management and personnel (e.g., key executives, organizational charts, benefit programs, union

contracts); and (viii) other miscellaneous issues (e.g., intellectual property).37

          42.      On October 22, 2013, Sycamore sent responses to Morgan Stanley’s initial due

diligence request list, as well as documents that Sycamore identified as responsive to Morgan




34
   Project Skyline Management Presentation, dated August 2013 (MS-InReNineWest-00009551) (Finestone Ex.
43).
35
     Email from P. Fosatti, dated Oct. 20, 2013 (MS-InReNineWest-00004925) (Finestone Ex. 44).
36
     Email from V. Prabhu, dated Oct. 19, 2013 (MS-InReNineWest-00018313) (Finestone Ex. 45).
37
     Project Nine Due Diligence List, dated Oct. 18, 2013 (MS-InReNineWest-00018308) (Finestone Ex. 46).

                                                       17
18-10947-scc          Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                                  Pg 26 of 88


Stanley’s requests, including profitability analyses, third-party studies, contracts, and financial

spreadsheets.38

           43.      Morgan Stanley supplemented its initial diligence requests throughout its several-

month diligence process.             In fact, Sycamore created a “Diligence Tracker” to manage and

respond to Morgan Stanley’s extensive requests, 39 and continued to provide information

responsive to these requests.40

           44.      Important information for Morgan Stanley’s due diligence included financial

models projecting the RemainCo businesses’ (known as Nine West Co. and Jeanswear) future

performance.41         Sycamore provided its model in early October 2013.42               To evaluate these

models, Morgan Stanley relied on the information available in the Jones data room,43 and the

diligence information received from Sycamore.44              In reviewing the models, Morgan Stanley



38
    Email from P. Morrow, dated Oct. 22, 2013 (Finestone Ex. 47) (MS-InReNineWest-00018319) (attaching zip
file containing responsive due diligence documents).
39
    Email from P. Morrow, dated Oct. 22, 2013 (MS-InReNineWest-00018319) (Finestone Ex. 47) (attaching
Diligence Tracker).
40
    See, e.g., Email from P. Morrow, dated Oct. 29, 2013 (MS-InReNineWest-00004967) (Finestone Ex. 48)
(sending overview of Jeanswear); Email from P. Morrow, dated Oct. 29, 2013 (MS-InReNineWest-00004982)
(Finestone Ex. 49) (sending updated view of overall company, updated slides, and Nine West Co. model); Email
from P. Morrow, dated Nov. 5, 2013 (MS-InReNineWest-00005085) (Finestone Ex. 50) (requesting call to answer
Morgan Stanley questions relating to Nine West Co. and Jeanswear); Email from P. Morrow, dated Nov. 13, 2013
(MS-InReNineWest-00005142) (Finestone Ex. 51) (attaching information requested by Morgan Stanley and
scheduling call once Morgan Stanley completed its review); Email from A. Weinberger, dated Nov. 27, 2013 (MS-
InReNineWest-00005330) (Finestone Ex. 52) (responding to Morgan Stanley requests for information on retail
overhead savings and broken out financials); Email from A. Weinberger, dated Dec. 3, 2013 (MS-InReNineWest-
00005340) (Finestone Ex. 53) (sending requested diligence information to Morgan Stanley); Email from P. Fossati,
dated Dec. 11, 2013 (MS-InReNineWest-00063461) (Finestone Ex. 54) (confirming to Nine West counsel that
Morgan Stanley received Nine West projections from Sycamore).
41
     Lilienfeld Tr. (Finestone Ex. 3) at 80:19-81:4.
42
   See, e.g., Email from P. Morrow, dated Oct. 10, 2013 (MS-InReNineWest-00004875) (Finestone Ex. 55)
(sending model).
43
    Email from V. Prabhu, dated Nov. 5, 2013 (MS-InReNineWest-00005079) (Finestone Ex. 56) (“We continue to
dig through the data room to answer many of our questions [relating to model inputs]. Here are [a] few items we
haven’t been able to answer.”).
44
   See, e.g., Email from P. Morrow, dated Nov. 1, 2013 (MS-InReNineWest-00005034) (Finestone Ex. 57)
(responding to Morgan Stanley questions regarding Jeanswear EBITDA numbers).

                                                       18
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                Main Document
                                               Pg 27 of 88


would “look at [Sycamore’s] assumptions and diligence them … to become comfortable that

they were appropriate, and if there were any questions, … would ask and get further

information.”45

          45.     With respect to the increased EBITDA projections for RemainCo in its October

29, 2013 model, Sycamore explained, for example, that “the numbers have moved around a bit

with higher EBITDA but more restructuring cost at Nine West Co.,” and offered to discuss

changes in the model. 46         Morgan Stanley noted that these higher EBITDA numbers were

“validat[ed]” by PwC in its comprehensive due diligence reports for each of Nine West Co. and

Jeanswear (together the “PwC Report”), which showed, among other things, that the actual

September 2012 through September 2013 EBITDA numbers for both Nine West Co. and

Jeanswear were substantially higher than the numbers previously assumed in Sycamore’s

models.47

          46.     The PwC Report, which Morgan Stanley received, was a comprehensive diligence

report which included, among other things, quality of earnings analyses, as well as estimates

regarding the costs of operating the NWHI business, including one-time costs, potential

transition services issues, net working capital analyses, and tax considerations.48                The PwC

Report in turn was based upon PwC’s own extensive due diligence, which was based upon,

among other things, (i) information provided by management in the online data room, (ii)
45
   Lilienfeld Tr. (Finestone Ex. 3) at 290:3-14; see also, e.g., Email from V. Prabhu, dated Oct. 31, 2013 (MS-
InReNineWest-00005029) (Finestone Ex. 13) (“Can you let me know who from your team we can coordinate with
for model questions?”).
46
     Email from P. Morrow, dated Oct. 29, 2013 (MS-InReNineWest-00004982) (Finestone Ex. 49).
47
   Email from V. Prabhu, dated Nov. 28, 2013 (MS-InReNineWest-00005298) (Finestone Ex. 58) (“Great to see
validation of higher EBITDA.”), replying to email from P. Morrow, dated Nov. 28, 2013 (MS-InReNineWest-
00005294) (Finestone Ex. 59) (“Please find attached the PwC reports for Nine West and Jeanswear. As you will
see, LTM Sep ’13 EBITDA is materially above what we have in our model for 2013 for both businesses.”).
48
   Email from P. Morrow, dated Nov. 28, 2013 (MS-InReNineWest-00005294) (Finestone Ex. 59) (“Please find
attached the PwC reports for Nine West and Jeanswear.”). See also, e.g., PwC Draft Due Diligence Report for
Nine West Co., dated Nov. 27, 2013 (MS-InReNineWest-00043551) (Finestone Ex. 60).

                                                      19
18-10947-scc          Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                                  Pg 28 of 88


information directly emailed to PwC by Jones, and (iii) information obtained over the course of

fifteen meetings and conference calls with various members of Jones management.49 Morgan

Stanley was aware of the process undertaken and materials considered by PwC, as they were set

forth in the contents of the report.50            PwC also walked Morgan Stanley through PwC’s main

assumptions and conclusions.51

           47.      Morgan Stanley’s Credit team also prepared its own internal credit model in order

to evaluate RemainCo’s ability to repay the term loans.52                 This credit model was based on a

“base” case and a “downside” case.53                   And Morgan Stanley’s model showed that RemainCo

could pay its debts through maturity.54                Consistent with Morgan Stanley’s typical practice, the

“base” case in its credit model was based on a reduction of the projections received from the

equity sponsor (i.e., Sycamore), while the “downside” case was a hypothetical simulation of an

economic shock such as “stressing the business through a downturn in the economy,”55 without

regard to the likelihood of such a downside scenario actually occurring.



49
   See, e.g., PwC Draft Due Diligence Report for Nine West Co., dated Nov. 27, 2013 (MS-InReNineWest-
00043551) (Finestone Ex. 60) at 81-90.
50
     Id.
51
   See, e.g., Email from V. Prabhu, dated Dec. 2, 2013 (MS-InReNineWest-00005302) (Finestone Ex. 61) (“[C]an
we schedule a call with PwC to walk us through their main assumptions/ conclusions?”); Email from J. Dunlop,
dated Dec. 3, 2013 (MS-InReNineWest-00005326) (Finestone Ex. 18) (Morgan Stanley coordinating call with
PwC).
52
     Lilienfeld Tr. (Finestone Ex. 3) at 82:12-83:4.
53
     Id.
54
     Id. at 277:24-278:6.
55
   Id. at 160:13-15; 277:8-12. Thus, the Committee’s allegation that “RemainCo projections … were prepared by
Morgan Stanley” (Proposed Compl. ¶ 147) is misleading, since Morgan Stanley simply applied certain standard
discounts to projections prepared by Sycamore. Likewise, while the Committee alleges that “Morgan Stanley
warned potential investors that Sycamore’s 2013 estimates ‘should not be relied upon,’” (Id. ¶ 107), that is a
mischaracterization of a note in the New 2019 Notes Offering Memorandum, which stated only that that “given our
financial statements were prepared in connection with the Transactions, they should not be relied upon as being
representative of our financial position or operational results had we operated on a standalone basis.” Offer to
Exchange Any and All Outstanding 6.8755 Senior Notes due 2019 of The Jones Group Inc., Jones Apparel Group
Holdings, Inc., Jones Apparel Group USA, Inc. and JAG Footwear, Accessories and Retail Corporation for 8.250%

                                                            20
18-10947-scc          Doc 951          Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                                    Pg 29 of 88


           48.      After conducting this due diligence, and upon receiving approvals from its

internal leveraged finance and credit committees, 56 Morgan Stanley signed the Debt

Commitment Letter on December 19, 2013, committing to fund nearly $400 million of

RemainCo debt (i.e., $170 million of the Secured Term Loan and approximately $225 million of

the Bridge Loan).57

           2.       Morgan Stanley’s Diligence After Signing Debt Commitment Letter Through
                    Closing

           49.      After the Debt Commitment Letter was signed, Morgan Stanley continued its due

diligence in preparation for offering the Secured Term Loan and, later, the Unsecured Term

Loan, to potential investors, making presentations to the credit rating agencies, and the Closing

of these facilities.

           50.      In early January, 2014, Morgan Stanley prepared presentations to Moody’s

Corporation (“Moody’s”) and Standard & Poor’s Financial Service LLC (“S&P”).                    The final

versions of the ratings agencies presentations (the “RAPs”) were presented to Moody’s on

January 28, 2014 and to S&P on January 30, 2014.58             The RAPs included, among other things,

financial performance, accounting diligence, including the quality of earnings of RemainCo’s

businesses, and market and brand information.59            After the meetings with the ratings agencies,




Senior Notes due 2019 of Nine West Holdings, Inc., dated March 24, 2014 (the “New 2019 Notes Offering
Memorandum”) (MS-InReNineWest-00000437) (Finestone Ex. 62) at v. (emphasis added).
56
     Lilienfeld Tr. at 112:6-113:21.
57
     Debt Commitment Letter (MS-InReNineWest-00031393) (Finestone Ex. 1) at Schedule 1.
58
  Nine West Moody’s Rating Agency Presentation (MS-InReNineWest-00010567) (Finestone Ex. 63); Nine West
Holdings S&P Rating Agency Presentation (MS-InReNineWest-00015105) (Finestone Ex. 64).
59
     Id.

                                                      21
18-10947-scc       Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                              Pg 30 of 88


Morgan Stanley performed further due diligence to respond to the rating agencies’ follow-up

questions.60    Moody’s and S&P ultimately assigned “stable” outlooks for the debt.61

          51.    Meanwhile, Morgan Stanley prepared offering documents for the Secured Term

Loan, and a “teaser” for the Bridge Loan.62             Morgan Stanley also performed due diligence to

prepare a presentation to potential investors at a “bank meeting” that took place on February 14,

2014.63     The presentation was divided into a public lenders presentation and a private lenders

supplement.      Following the bank meeting, Morgan Stanley continued to perform financial due

diligence, as it worked with Sycamore to answer follow-up questions from potential investors.64

          52.    Morgan Stanley’s accounting due diligence during this period included a review

of the February 2014 audit prepared by BDO of the Jones’s footwear and jeanswear businesses

for 2011, 2012, and 2013.65



60
   See, e.g., Email from J. Dunlop, dated Jan. 31, 2014 (MS-InReNineWest-00007985) (Finestone Ex. 65) (“Please
see below for the initial follow-up request from Moody’s. We have included draft answers … but will likely need
[Sycamore] and management’s help on the item related to remaining retail stores. Please let us know when would be
a convenient time to discuss.”).
61
   Moody’s Press Release (MS-InReNineWest-00018201) (Finestone Ex. 66) (concluding outlook “stable” on
expectation of good overall liquidity and saving measures identified, notably the continued closing of unprofitable
store locations, wind-down of unprofitable brands, and elimination of public company costs, enabling company to
improve operating margins over next 12-18 months); Standard & Poor’s Research Update for Jasper Merger Sub
Inc. (Nine West) (MS-InReNineWest-00021914) (Finestone Ex. 67) (concluding outlook “stable” on expectation of
rationalization of unprofitable, noncore business lines and gradual reduction in debt).
62
  See, e.g., Confidential Information Memorandum, for $400 million senior secured term loan facility, dated
February 2014 (MS-InReNineWest-00019278) (Finestone Ex. 68); Email from V. Prabhu, dated Jan. 20, 2014 (MS-
InReNineWest-00018698) (Finestone Ex. 69) (“Sycamore Team – Please see attached for a WIP bridge teaser….
Let us know when you are free for a call to go over your comments.”).
63
   See. e.g., Email from J. Lilienfeld, dated Feb. 13, 2014 (MS-InReNineWest-00008498) (Finestone Ex. 70)
(referencing next day’s bank meeting).
64
   Email from J. Dunlop, dated Feb. 17, 2014 (MS-InReNineWest-00008584) (Finestone Ex. 71) (“Please find
attached some initial questions we have received from investors…. Believe we are able to answer many of them,
but there are a few items below where we wanted [Sycamore’s] input.”). Morgan Stanley also created an “Investor
Tracker”, which identified specific questions raised by investors and Morgan Stanley’s responses to them. Skyline
Investor Tracker – Business Related Questions, dated Feb. 17, 2014 (MS-InReNineWest-00001634) (Finestone Ex.
72).
65
   Jones Footwear and Jeanswear Consolidated Financial Statements for Years Ended December 31, 2013, 2012,
and 2011 (MS-InReNineWest-00001583-633) (Finestone Ex. 73); Lilienfeld Tr. (Finestone Ex. 3) at 63:10-64:18.

                                                        22
18-10947-scc          Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                                  Pg 31 of 88


           53.      Before entering into the February 26, 2014 amendment to the Debt Commitment

Letter, which provided for the new Unsecured Term Loan, Morgan Stanley was required to, and

did, receive the approval of its leveraged finance committee.66

G.         Solvency Opinion

           54.      On April 4, 2014, Duff & Phelps issued a solvency opinion with respect to

RemainCo (the “Solvency Opinion”), in which it concluded that, after giving effect to the

consummation of the LBO, RemainCo (i) would be solvent, (ii) its assets would be greater than

the amount required to pay its probable liabilities, (iii) would be able to pay its respective debts

as they come due, and (iv) would not have an unreasonably small amount of assets or capital.67

Morgan Stanley was aware that a solvency opinion was being provided in connection with the

LBO.

H.         Solvency Certificates

           55.      In connection with the Closing, Morgan Stanley demanded and received from

NWHI’s Chief Financial Officer, as a condition to borrowing, a certificate of solvency (the

“Solvency Certificate.”)68           Specifically, the CFO certified that “as of the date hereof and after

giving effect to the Acquisition and the incurrence of the indebtedness and obligations being

incurred in connection with the Credit Agreement and any other funded indebtedness incurred to

consummate the Acquisition, that … the fair value of the assets of the Borrower and its

Subsidiaries, on a consolidated basis, is greater than the total amount of liabilities, including
                                                                                                              69
contingent liabilities, of the Borrower and its Subsidiaries, on a consolidated basis….”


66
     Lilienfeld Tr. (Finestone Ex. 3) at 70:6-16.
67
     Duff & Phelps Solvency Opinion Letter, dated April 4, 2014 (NINEWEST00000236) (Finestone Ex. 74) at 6.
68
     Unsecured Term Loan Credit Agreement (Finestone Ex. 6) at § 4.01(a)(vi); Exhibit K.
69
   Solvency Certificate for Unsecured Term Loan Credit Agreement (MS-InReNineWest-00043695) (Finestone Ex.
75).

                                                        23
18-10947-scc        Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07                Main Document
                                              Pg 32 of 88


Morgan Stanley, in its capacity as Administrative Agent under the Secured Term Loan, received

a separate certificate of solvency in connection with that credit agreement as well, which also

certified that NWHI and its subsidiaries would be solvent after the LBO.70

I.         The Market Evidence Establishes That NWHI Was Solvent

           56.    All of the NWHI debt traded up after the LBO closed.              Prior to the LBO, the

$250 million of 6.125% Senior Notes due 2034 (the “2034 Notes”) were trading at

approximately 80 cents.71        Upon the Closing, the 2034 Notes traded up to approximately 90

cents, and continued to trade above their pre-LBO trading levels for several months. 72

Meanwhile, the New 2019 Notes also traded up following Closing and then traded between 90

and 100 cents during the six months following the LBO.73                And the Unsecured Term Loan

traded nearly at par for fifteen months following the LBO.74

           57.    In addition, more than 90% (or $366.8 million) of holders of Old 2019 Notes

chose to forego a 101% cash recovery and instead exchange their Old 2019 Notes for New 2019

Notes, which were unsecured, structurally subordinated debt instruments.                 Only 1% of the

holders opted for the 101% cash payment.           And after the LBO was consummated, NWHI issued

an additional $60 million of New 2019 Notes at par.

J.         Intervening Events

           58.    In the four years following the Closing of the LBO, NWHI continued to pay its

debts as they came due, and continued to remain current on trade obligations, landlord payments,

and debt service obligations.       Subsequent to the LBO, however, due to a downturn in the retail
70
  Solvency Certificate for Secured Term Loan Credit Agreement (MS-InReNineWest-00043698) (Finestone Ex.
76).
71
     BRG Nine West Holdings, Inc. Presentation, dated May 2018 (NINEWEST00035782) (Finestone Ex. 77) at 14.
72
     Id.
73
     Id.
74
     Id.

                                                      24
18-10947-scc      Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07               Main Document
                                            Pg 33 of 88


markets, NWHI lost substantial business from large customers, key customer and distribution

channels increased margin pressures, and trends in the retail industry began shifting away from

the Debtors’ styles of denim, clothes, and shoes.       In addition, geopolitical issues impacted key

partners of NWHI, putting pressure on NWHI’s international distribution network and joint

venture partners.

        59.     Notably, at the time of the LBO and for years thereafter, no creditor suggested

that the LBO transaction was a fraudulent conveyance or that the LBO Debt (including the

Secured Term Loan and Unsecured Term Loan) were voidable.

K.      The Debtors’ Bankruptcy

        60.     On April 6, 2018 (the “Petition Date”), nearly four years after the closing of the

LBO, NWHI and the Guarantor Subsidiaries (collectively, the “Debtors”) filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code.

        61.     On April 19, 2018, the United States Trustee for Region 2 appointed the

Committee to represent the interests of all of the Debtors’ unsecured creditors.        The Committee

is comprised of seven members, including GLAS.            Five out of the seven Committee members

hold or represent holders of claims exclusively against NWHI—i.e., without any claims against

the Debtors’ subsidiaries.75

        1.      The 363 Sale

        62.     On July 3, 2018, the Debtors consummated the sale (the “363 Sale”) of certain

working capital assets (the “Working Capital Assets”) as well as the Nine West, Bandolino, and

associated brand intellectual property (the “IP Assets”) to Authentic Brands Group for $348.3




75
  Verified Statement of the Official Committee of Unsecured Creditors of Nine West Holdings, Inc., et al.,
Pursuant to Bankruptcy Rule 2019 [Docket No. 269].

                                                   25
18-10947-scc         Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07                Main Document
                                               Pg 34 of 88


million, a staggering $148 million above the value provided in the initial stalking horse bid

announced on the Petition Date—$140 million of which related directly to the IP Assets.76

          63.      Of the purchase price, approximately $77 million was allocated to the working

capital assets that were owned by NWHI.                In addition, $263 million of the purchase price was

for the IP Assets owned by Nine West Development LLC (“NWD”), a Guarantor Subsidiary.

Of the remainder, $6 million related to certain royalty-related creditors, and $2.3 million related

to assumed severance obligations.            The proceeds of the IP Assets constituted Term Priority

Collateral (as defined in the ABL Intercreditor Agreement), and therefore the entire $263 million

in proceeds from the sale of NWD’s assets were used to pay down the Secured Term Loan.77

The receipt of these proceeds by NWD, and subsequent the disbursement of the proceeds by

NWHI to the lenders under the Secured Term Loan as a paydown of their claims was accounted

for and reflected in the Debtors’ monthly operating report.78

          2.       Committee Investigation And Chapter 11 Plan Negotiations

          64.      As part of a resolution of contested issues in connection with the Debtors’

proposed debtor-in-possession financing at the outset of the case, the Debtors and the Committee

agreed to a “standstill” period to allow the Committee time to pursue its investigation of claims

relating to the Merger and Carve-Out Transactions, during which time the Debtors would not file

a plan that settled any such potential claims, and the Committee would not file a motion seeking

standing to pursue such potential claims.              That “standstill” period was set to expire in mid-

August, and was ultimately extended to mid-September.

76
  Asset Purchase Agreement, Schedule 2.1(a)(iv) [Docket No. 20, Exh. B]; see also U.S. Trademark Assignment
No. 900459141, July 20, 2018, available at: http://legacy-assignments.uspto.gov/assignments/assignment-tm-6414-
0658.pdf (showing assignment of the Nine West and Bandolino trademarks from NWD to Authentic Brands Group).
77
  The proceeds of the Working Capital Assets were used to pay down the outstanding obligations under the DIP
ABL/FILO Facility.
78
     Monthly Operating Report [Docket No. 576] at 4.

                                                         26
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                               Pg 35 of 88


        65.      On June 5, 2018, the Committee obtained Court approval to commence its

investigation of the Debtors and numerous third parties—including Morgan Stanley as the

original Administrative Agent for the Unsecured Term Loan (the “Rule 2004 Investigation”).79

On August 7, 2018, the Committee filed a supplemental motion pursuant to Rule 2004 seeking

additional discovery from certain Unsecured Term Loan Lenders,80 which motion was granted.81

        66.      In connection with the Rule 2004 Investigation, the Committee has obtained and

reviewed over 100,000 documents and taken 11 depositions.                       The Committee’s Rule 2004

Investigation was in addition to the investigation of estate claims conducted by the Debtors’

independent directors, which investigation has included the review of hundreds of thousands of

documents and extensive legal and factual analyses.82

        67.      On August 31, 2018, the Debtors’ filed their second motion pursuant to section

1121 of the Bankruptcy Code to extend plan exclusivity.83                  No party objected.        Accordingly,




79
  Order Granting the Motion of Official Committee of Unsecured Creditors for the Entry of an Order Pursuant to
Bankruptcy Code Section 105 Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016 Authorizing Expedited
Discovery of the Debtors and Third Parties [Docket No. 355].
80
  Notice of Presentment of Supplemental Motion of Official Committee of Unsecured Creditors for the Entry of an
Order Pursuant to Bankruptcy Code Section 105 and Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016
Authorizing Expedited Document Discovery of Third Parties [Docket No. 559].
81
  Order Granting the Supplemental Motion of Official Committee of Unsecured Creditors for the Entry of an Order
Pursuant to Bankruptcy Code Section 105 Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016
Authorizing Expedited Discovery of Third Parties [Docket No. 587].
82
   Declaration of Daniel H. Golden in Support of the Motion (“Golden Decl.”), Ex. K (Letter from Thomas Walper
to D. Zensky and H. Schub, August 30, 2018).
83
   Notice of Debtors’ Motion For Entry of a Second Order (A) Extending the Debtors’ Exclusive Periods to File a
Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code and (B)
Granting Related Relief [Docket No. 653]. Section 1121(b) of the Bankruptcy Code provides that “only a debtor
may file a plan until after 120 days after the date of the order for relief under this chapter.” 11 U.S.C. § 1121(b).
Under section 1121(d)(1), upon request of a party in interest, the court may for cause increase the 120-period under
section 1121(b). Id. § 1121(d)(1).

                                                        27
18-10947-scc         Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                                 Pg 36 of 88


the Court issued an order on September 14, 2018, extending the Debtors’ exclusivity period

through and including October 29, 2018.84

           68.     During this time, negotiations among the parties regarding the terms of a chapter

11 plan were proceeding in earnest.

           69.     On September 25, 2018, creditors agreed on the principal terms of an intra-

creditor settlement (the “Creditor Settlement”).            On September 26, 2018, creditors put the terms

of their agreement on the record at a hearing before the Court.               The Committee stood in support

of this settlement—pursuant to which, among other things, the Unsecured Term Loan Lenders

would receive 92.5% of the reorganized equity based on a $600 million total enterprise value85

and $40 million of cash.86          Immediately following the hearing at which the Creditor Settlement

was announced, the Debtors received a letter from Stefan Kaluzny (chairman of the Belk board

of directors, a former director of NWHI, and Sycamore’s co-founder) indicating that Belk would

no longer be doing business with the Debtors going forward.                    At this time, the parties to the

Creditor Settlement were working to try to negotiate and finalize material documentation and

terms underpinning the Creditor Settlement within the time periods prescribed therein, as many

issues were left to be addressed in the term sheet (including, among other things, the mechanics

for the cash payment to the Unsecured Term Loan Lenders, releases for management, and the

preservation of certain claims by the reorganized Debtors).                Ultimately, the Creditor Settlement

was not consummated.



84
  Second Order (A) Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof Pursuant to Section 1121 of the Bankruptcy Code and (B) Granting Related Relief [Docket No. 653].
85
     This is equal to the “Plan Settlement TEV” of $600 million, discussed below.
86
   See Golden Decl., Ex. N (Creditor Settlement Term Sheet); Golden Decl., Ex. P (Sept. 26, 2018 Hr’g Tr.) at 11:5-
6; 17-19 (attorney for Committee stating that the major economic terms of the creditor settlement were acceptable to
the Committee).

                                                          28
18-10947-scc        Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07                 Main Document
                                            Pg 37 of 88


        70.     In the midst of the parties’ efforts to document the Creditor Settlement and/or any

alternative chapter 11 plan, the Committee made the strategic decision to seek standing to pursue

claims against, among other parties, the Unsecured Term Loan Lenders.                   The Committee’s

Standing Motion seeks standing and authority to commence and prosecute over twenty claims

(the “Proposed Claims”) against dozens of putative defendants, including a claim to avoid the

ABL Facility, the Secured Term Loan Claim, and the Unsecured Term Loan Claim, and any

related transfers, as constructive fraudulent conveyances (as that Proposed Claim relates to the

Unsecured Term Loan, the “UTL Challenge”).               The Standing Motion also asks the Court to

strip the Debtors of their exclusive authority to settle estate claims and give that authority

exclusively to the Committee.       Notably, and without explanation, the Standing Motion does not

seek standing to bring any claims to avoid the New 2019 Notes (or any portion thereof, including

the additional $60 million in New 2019 Notes), issued in conjunction with the LBO.

        71.     Shortly after the Standing Motion was filed, the Debtors filed their proposed plan

of reorganization on October 17, 2018 (the “Plan”),87 which is predicated on a settlement of

intercreditor and intercompany claims and potential litigation, including claims to avoid any of

the LBO Debt.       It is also premised upon a settlement of the litigation against the Sponsors, in

exchange for a contribution of $105 million to the NWHI estate for the benefit of creditors.

        72.     Substantially similar to the terms of the Creditor Settlement, the Plan provides,

among other things, as follows:

                •       Unsecured Term Loan Claims to receive: (i) 92.5% of the reorganized
                        equity; and (ii) one-third of the Estate Action Settlement (which equals
                        $35 million cash—$5 million less than what the Committee endorsed in
                        connection with the Creditor Settlement); and


87
   Notice of Filing of the Debtors’ First Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 749].

                                                    29
18-10947-scc        Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07          Main Document
                                            Pg 38 of 88


                •       Non-Unsecured Term Loan unsecured claims at NWHI to receive:
                        (i) 7.5% of the reorganized equity (less any equity to be distributed to
                        unsecured creditors of the subsidiaries); (ii) warrants for 20% of the
                        reorganized company with a strike price based on a $650 million Total
                        Enterprise Value, on terms identical to those provided in the Creditor
                        Settlement; and (iii) two-thirds of the Estate Action Settlement (which $70
                        million in cash).

        73.     Given that the split of recoveries between the Unsecured Term Loan Lenders and

the non-Unsecured Term Loan unsecured creditors of NWHI are strikingly similar under the

current Plan to those provided for under the Creditor Settlement, it is difficult to square the

Committee’s support for the Creditor Settlement with its Standing Motion as it relates to the

UTL Challenge.       It is likewise difficult to understand how the substantial concessions by the

Unsecured Term Loan Lenders—resulting in the distribution of 7.5% of the reorganized equity,

warrants for 20% of the reorganized equity, and $70 million in cash to creditors that would

largely (if not entirely) be out of the money—do not fall squarely within the range of

reasonableness under Bankruptcy Rule 9019 and applicable case law.

                                        III.     OBJECTION

        74.     Under certain circumstances, courts have held that a creditors’ committee may sue

on behalf of the estate, but these precedents do not “undermine [] the debtor’s central role in

handling the estate’s legal affairs….”         Official Comm. of Equity Sec. Holders of Adelphia

Comm’ns Corp. v. Official Comm. of Unsecured Creditors of Adelphia Comm’ns Corp. (In re

Adelphia Comm’ns Corp.), 544 F.3d 420, 424 (2d Cir. 2008) (Sotomayor, J.).                   Thus,

bankruptcy courts must act as gatekeepers in considering whether to override the decision of a

debtor-in-possession—the estate’s only fiduciary—and confer standing on another party to

litigate or settle estate claims.   See Smart World Technologies, LLC v. Juno Online Servs., Inc.

(In re Smart World Technologies, LLC), 423 F.3d 166, 175 (2d Cir. 2005) (“[T]he debtor’s duty

to wisely manage the estate’s legal claims is implicit in the debtor’s role as the estate’s only

                                                   30
18-10947-scc      Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07               Main Document
                                           Pg 39 of 88


fiduciary” in contrast to a creditors’ committee, which “owes a fiduciary duty to the class it

represents, but not to the debtor, other classes of creditors, or the estate”).

        75.     The Court’s role in the context of derivative standing “is to protect the estate and

ensure that the proposed litigation reasonably can be expected to be a sensible expenditure of

estate resources that will not impair reorganization.” In re Sabine Oil & Gas Corp., 547 B.R.

503, 516 (Bankr. S.D.N.Y. 2016) (internal quotation marks omitted).                  Therefore, before

granting derivative standing, the court must be satisfied that: (i) the proposed claim is

“colorable”; and (ii) the debtor unjustifiably refused to pursue the claim.       Unsecured Creditors

Comm. of Debtor STN Enters. v. Noyes (In re STN Enters.), 779 F.2d 901, 905 (2d Cir. 1985).

In considering failure to bring suit, the court should “consider whether an action asserting the

proposed claims would be likely to benefit the reorganization estate, and as part of any such

analysis, [the court should] assure itself that there is a sufficient likelihood of success to justify

the anticipated delay and expense to the bankruptcy estate that the initiation and continuation of

litigation will likely produce.” Official Comm. of Equity Sec. Holders of Adelphia Comm’ns

Corp. v. Official Comm. of Unsecured Creditors of Adelphia Comm’ns Corp. (In re Adelphia

Comm’ns Corp.), 330 B.R. 364, 374 (Bankr. S.D.N.Y. 2005) (footnotes and internal quotation

marks omitted).

        76.     With respect to the UTL Challenge, the Committee fails to satisfy its burden of

proving either of these two required elements.      First, the Committee has failed to establish, as it

must under controlling Second Circuit law, that Morgan Stanley, the original Administrative

Agent and sole initial Unsecured Term Loan Lender, knew or should have known that it was

funding a fraudulent conveyance—i.e., at a minimum, that RemainCo would be rendered

insolvent by the LBO.      The Committee does not even allege as much.            And the Committee’s



                                                   31
18-10947-scc       Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                             Pg 40 of 88


own Rule 2004 Investigation establishes that Morgan Stanley: (i) was faced with a plurality of

contemporaneous market indicators that RemainCo would be a solvent and viable business; (ii)

received solvency certificates and a contractual representation that RemainCo would be solvent

immediately after the LBO and after giving effect to RemainCo’s incurrence of the LBO Debt;

and (iii) nevertheless, conducted its own, signficiant due diligence consistent with its internal

practices and standards and those prevailing in the industry, which confirmed that RemainCo

would be able to pay its debts as they came due.            In sum, assuming arguendo that RemainCo

was rendered insolvent by the LBO, Morgan Stanley was not on actual or constructive notice of

this hypothetical fact.

        77.      Second, the Debtors have not unjustifiably refused to prosecute the UTL

Challenge.     To the contrary, they are seeking to exercise their exclusive authority to settle the

UTL Challenge under the Plan and pursuant to Bankruptcy Rule 9019.

        78.      Third, the costs of pursuing the UTL Challenge far outweigh any potential

benefit, where foregoing a compromise with the Unsecured Term Loan Lenders to pursue a

claim that has little if any chance of success will not only add to the astonishing administrative

burn of these cases, but also leave the Debtors without any apparent path towards emergence.

Indeed, the Debtors already have requested an incremental $22 million in debtor-in-possession

financing to provide a bridge to a mid-March confirmation and exit from bankruptcy.88                 Pursuit

of the UTL Challenge would not only necessitate incremental funding, but may also require the

Debtors to refinance up to $72 million of Term DIP obligations as a result of a potential Event of

Default under the Term DIP Credit Agreement and acceleration of the obligations thereunder




88
  Notice of Debtors’ Motion for Entry of an Order Authorizing the Debtors to (A) Enter into an Amendment to the
Term DIP Facility and (B) Pay Certain Fees and Expenses [Docket No. 923].

                                                      32
18-10947-scc       Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                    Main Document
                                              Pg 41 of 88


triggered by the NWHI Debtor litigating the UTL Challenge. 89                     The Committee’s Motion

should be denied.

A.      The Committee’s Constructive Fraudulent Conveyance Claim Against The
        Unsecured Term Loan Lenders Is Not Colorable

        1.       Under Well Settled Law, Knowledge Of a Fraudulent Scheme Is Required
                 And The Committee Alleges None

        79.      The UTL Challenge is fundamentally distinct from the Proposed Claims against

Sycamore.       In contrast to the Committee’s allegations concerning Sycamore—predicated on the

notion that Sycamore acquired assets for less than they were worth—the Unsecured Term Loan

Lenders advanced $300 million of real funds to the Debtors in exchange for debt on a dollar-for-

dollar basis.    Those debt proceeds, advanced at Closing, constitute fair consideration.               Only by

“collapsing” the incurrence of the Unsecured Term Loan with NWHI’s subsequent transfers to

shareholders can the Committee argue a lack of fair consideration.                The Committee, however,

does not allege what is required to sustain this argument.

        80.      The Second Circuit has carefully delineated the “collapsing doctrine” as it might

apply to the Unsecured Term Loan Lenders.                   Lenders who provide value to the debtor by

advancing actual funds are subject to claim avoidance solely to the extent such lenders lent

money with “knowledge of the entire scheme that renders her exchange with the debtor

fraudulent.”     HBE Leasing Corp. v. Frank, 48 F.3d 623, 635 (2d Cir. 1995).                   The holding in

HBE Leasing is not ambiguous or equivocal.              Indeed, the Second Circuit distinguished its rule

as “contrary to the approach taken by the District Court,” id., which avoided a mortgage without




89
   The pursuit of the UTL Challenge, and the effect that it would have on the Debtors’ reorganization prospects,
may also result in an Event of Default under the ABL DIP Facility as a result of, among other things, the Debtors’
loss of plan exclusivity. At best, this would result in a costly amendment to the ABL DIP Facility and likely
reduce the Debtors’ borrowing availability thereunder, further straining liquidity.

                                                       33
18-10947-scc    Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                         Pg 42 of 88


assessing the knowledge or good faith of the mortgagor, HBE Leasing Corp. v. Frank, 837 F.

Supp. 57, 61 (S.D.N.Y. 1993).

       81.     Courts in this district have repeatedly followed the rule of HBE Leasing.       In

2002, Judge Gonzalez dismissed (on the pleadings) fraudulent transfer claims against lenders

premised on “collapsing,” due to the absence of any allegations that the lenders “knew or

consciously avoided discovering that” the corporate acquisitions that the lenders were funding

were alleged fraudulent transfers “or that the Debtor was insolvent or that it would be rendered

insolvent as a result of the” acquisition.   See In re Sunbeam Corp., 284 B.R. 355, 372-73

(Bankr. S.D.N.Y. 2002).

       82.     In 2011, Judge Bernstein dismissed (on the pleadings) fraudulent transfer claims

against lenders premised on “collapsing,” due to the failure to allege “the requisite actual or

constructive knowledge” on the part of the lenders that they were funding fraudulent transfers,

notwithstanding allegations that could “raise some doubts as to … financial stability”—which

decision was affirmed by Judge Sullivan and again by the Second Circuit.       Buchwald Capital

Advisors LLC v. JP Morgan Chase Bank (In re Fabrikant & Sons, Inc.), 480 B.R. 480, 488-89

(S.D.N.Y. 2012) (Sullivan, J.) (“Fabrikant II”) (affirming Judge Bernstein’s decision (447 B.R.

170 (Bankr. S.D.N.Y. 2011) (“Fabrikant I”)), aff’d, 541 F. App’x 55, 57 (2d Cir. 2013)

(“Fabrikant III”) (“Trustee failed to plausibly allege that the defendants had actual or

constructive knowledge of the purported fraudulent reconveyance scheme.”).

       83.     Again in 2011, Judge Bernstein dismissed (on the pleadings) fraudulent transfer

claims against a lender premised on “collapsing”, due to the failure to allege that the lender had

“awareness of any fraudulent scheme”, notwithstanding that the lender “may have had reason to

question Marc’s honesty and the accounting for and source of all of the funds used by him and



                                               34
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                               Pg 43 of 88


Dreier LLP….” Gowan v. Wachovia Bank (In re Dreier LLP), 453 B.R. 499, 513 (Bankr.

S.D.N.Y. 2011) (“Dreier II”).

        84.      Thus, this string of on-point case law provides a well-established rule: lenders

who advance real funds are not subject to claim avoidance unless a plaintiff is able to

demonstrate that the lenders knew or should have known that they were funding a fraudulent

scheme or an insolvent company.90

        85.      It is striking that the Committee disregards such unambiguous Circuit precedent

and progeny, instead asserting that knowledge of a fraudulent scheme or insolvency is “not

required in order to satisfy the collapsing analysis.” (Mot. ¶ 67; Proposed Compl. at ¶ 208).91

But its reason for doing so is clear—nowhere has the Committee alleged facts supporting any




90
    Notwithstanding the “collapsing” rubric, the knowledge requirement is not novel to the Bankruptcy Code. As
noted in HBE Leasing, the “existence of a knowledge requirement [in order to strip a lender of its provision of fair
consideration] reflects the [New York Uniform Fraudulent Conveyance Act’s] policy of protecting innocent
creditors or purchasers for value who have received the debtor’s property without awareness of any fraudulent
scheme.” HBE Leasing, 48 F.3d at 636 (quoting N.Y. Debt & Cred. Law § 278(1)), which is the “parallel state-law
provision” of the “good faith” defense under section 548(c) of the Bankruptcy Code. Balaber-Strauss v. Sixty-Five
Brokers (In re Churchill Mortg. Inv. Corp.), 256 B.R. 663, 676 (Bankr. S.D.N.Y. 2000). In other words, the
knowledge requirement in the “collapsing” analysis is analogous to section 548(c) of the Bankruptcy Code. Dreier
II, 453 B.R. at 513 (“The ‘knowledge’ requirement under [the collapsing analysis] reflects the policy of the Uniform
Fraudulent Conveyance Act to protect innocent purchasers for value who received the debtor’s property without
awareness of any fraudulent scheme … and is closely connected to the requirement of ‘good faith.’”).
91
   The Committee may argue, in error, that this Court’s well-reasoned decision in Sabine somehow scaled-back the
Second Circuit’s holding in HBE Leasing requiring knowledge on the part of a lender in order to strip that lender of
the benefit of the reasonably equivalent value provided to a debtor under the collapsing doctrine. First, consistent
with HBE Leasing, the Court in Sabine noted that the law is “focused on the knowledge and intent of the parties”
and that collapsing requires considering if “all of the parties involved had knowledge of the multiple transactions.”
Sabine, 547 B.R. at 541 (“the parties negotiated with full knowledge … and no contradictory evidence was
introduced at the Hearing”). There were no facts that the lenders were unaware of. Id. at 537 (no dispute that
“Legacy Forest and the Legacy Sabine Subsidiaries were balance sheet insolvent at the time of the Combination.”).
Second, the Court was faced with a distinct assertion of “selective” collapsing by the committee in that case, with
respect to matters beyond “assessing reasonably equivalent value.” Id. at 540. Very recently, favorably citing
this Court’s decision in Sabine, Judge Sullivan (who affirmed Judge Bernstein in Fabrikant II), underscored this
distinction. See In re Tribune Company Fraudulent Conveyance Litigation, Multidistrict Litigation, No. 11-02296
(RJS) [Docket No. 7659] at 14 (collapsing against a lender in an LBO context “bears little resemblance” to
collapsing multi-tiered transactions as discussed in Sabine).

                                                        35
18-10947-scc      Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                 Main Document
                                             Pg 44 of 88


assertion that Morgan Stanley had either actual or constructive knowledge that the LBO would

render NWHI insolvent.92

        2.      The Committee’s Allegations Against Sycamore Directly Contradict Its
                Assertion That Morgan Stanley Knew That Sycamore’s Projections Were
                Inflated

        86.     Not only does the Committee fail to allege any facts suggesting that Morgan

Stanley knew about any fraudulent scheme, its entire story is in direct tension with the notion

that Morgan Stanley knowingly funded a fraudulent conveyance.                 The Committee repeatedly

alleges that Sycamore hid from all parties an alternate reality concerning RemainCo’s financial

position:

                Sycamore Defendants were “integrally involved in planning, negotiating, and
                executing the LBO, including disseminating and/or approving the dissemination
                of false and misleading projections to the public, including to the Lender
                Defendants, prospective lenders, and rating agencies.” (Proposed Compl. ¶ 234)
                (emphasis added).

                “It was only Sycamore’s manipulation of RemainCo’s estimated and projected
                performance in the run up to the LBO that prevented RemainCo’s insolvency
                from being obvious to all.” (Mot. ¶ 15) (emphasis added).

                “Sycamore provided uber-aggressive five-year projections secretly premised on
                Sycamore’s upside case, while representing to Duff & Phelps that that it was the
                best, most accurate and most likely estimate for RemainCo’s performance.”
                (Mot. ¶ 33) (emphasis added).

                “Yet Sycamore failed to inform either Duff & Phelps or the market that the
                RemainCo Solvency Opinion was based on Sycamore’s upside projections.”
                (Proposed Compl. ¶ 128) (emphasis added).

                “For example, the Committee has only recently discovered that many of the key
                valuation spreadsheets maintained by Sycamore and others contained hidden
                worksheets with important data and calculations….” (Proposed Compl. ¶ 180)
                (emphasis added).


92
   The Committee’s conclusory and unsupported statement (Proposed Compl. ¶ 208) that “Morgan Stanley also had
actual or constructive knowledge that the LBO would render NWHI insolvent” is insufficient. See ATSI
Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) (“Allegations that are conclusory or
unsupported by factual assertions are insufficient.”).

                                                     36
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 45 of 88


               This gave Sycamore leeway to manipulate valuation inputs like EBITDA for the
               newly separated businesses, and thus to manipulate the share of the $2.2 billion
               combined Jones enterprise value attributable to RemainCo, on the one hand, and
               to the Carve-Out Assets on the other. (Proposed Compl. ¶ 88) (emphasis added).

               “Sycamore managed to create the illusion that RemainCo could support its
               LBO debt obligations—and provide cover for its Affiliates’ below-market
               purchase of the Carve-Out Assets—by preparing wildly inaccurate projections
               and valuations of the RemainCo and Carve-Out Assets. Those valuations, and
               Sycamore’s manipulation of the estimates and projections leading to those
               valuations, are discussed in detail below.” (Proposed Compl. ¶ 97) (emphasis
               added).

               “With access only to the misleading information made available to them by
               Sycamore and Jones concerning the value and performance of RemainCo and the
               Carve-Out Assets, most holders exchanged their Old 2019 Notes for newly issued
               2019 notes….” (Proposed Compl. ¶ 93) (emphasis added).

               “Sycamore’s estimates were based on an assumption (not disclosed publicly) that
               reorganization expenses would total $72 million and would be incurred only in
               2014 and 2015.” (Proposed Compl. ¶ 134) (emphasis added).

       87.     Thus, the Committee’s own allegations cement the conclusion that Morgan

Stanley advanced funds in good faith and without the requisite knowledge for collapsing.

Indeed, the Committee admits that, under their allegations, Sycamore fraudulently misled the

“Lender Defendants, prospective lenders, and ratings agencies.”        (Proposed Compl. ¶ 234).

Assuming that the lenders were fraudulently misled as the Committee alleges, avoiding their

claims would create an intellectually inconsistent result whereby the defrauded lenders lent

hundreds of millions of dollars in good faith, but are now left with no avenue to collect.

       88.     Moreover, as discussed below, Morgan Stanley acted reasonably and in

accordance with usual and customary practices in connection with the LBO Debt.

       3.      Morgan Stanley Had No Constructive Knowledge That The LBO Was A
               Fraudulent Transfer

       89.     In the absence of any factual allegations of Morgan Stanley’s actual knowledge of

RemainCo’s insolvency, the Committee must allege facts sufficient to show that Morgan Stanley


                                                37
18-10947-scc     Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07          Main Document
                                             Pg 46 of 88


had constructive knowledge.         While there is “some ambiguity as to the precise test for

constructive knowledge,” HBE Leasing, 48 F.3d at 636, the Second Circuit in HBE Leasing

“appears to have applied a rigorous test” akin to “conscious avoidance” or “conscious

ignorance.” Gowan v. Patriot Group (In re Dreier LLP), 452 B.R. 391, 447, 450 (Bankr.

S.D.N.Y. 2011) (“Dreier I”) (citing HBE Leasing, 48 F.3d at 637).

       90.     The Committee does not come close to meeting this test.                 In order to

demonstrate that Morgan Stanley was consciously ignorant, and therefore had the requisite

constructive knowledge, of RemainCo’s insolvency, the Committee must sufficiently allege that

Morgan Stanley “had information that put it on inquiry notice that [NWHI] was insolvent or that

the transfer might be made with a fraudulent purpose,” Marshall v. Picard (In re Bernard L.

Madoff Inv. Sec. LLC), 740 F.3d 81, 90 n.11 (2d Cir. 2014), and, if it did, that Morgan Stanley

failed to reasonably follow up with due diligence as to the facts giving rise to that inquiry notice.

Dreier II, 453 B.R. at 513 (asking if “diligent inquiry would have discovered the fraudulent

purpose of the transfer.”).

       91.     As illustrated below and in the Committee’s Proposed Complaint, the Committee

includes no allegation that Morgan Stanley consciously avoided knowledge of any fraudulent

scheme.    Nor does the Committee allege any red flag perceived by Morgan Stanley such that it

was on inquiry notice.        In addition, assuming it were (for the sake of the analysis), Morgan

Stanley conducted significant due diligence, and uncovered no fraudulent scheme.

               (a)     Morgan Stanley Was Not On Inquiry Notice That The LBO Would
                       Render NWHI Insolvent

       92.     The Committee has not alleged any “red flag” information that would have put a

reasonably prudent banking institution in Morgan Stanley’s position on “inquiry notice” that the

LBO would render NWHI insolvent.           See Christian Bros. High Sch. Endowment v. Bayou No


                                                  38
18-10947-scc        Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                              Pg 47 of 88


Leverage Fund, LLC (In re Bayou Grp., LLC), 439 B.R. 284, 313 (S.D.N.Y. 2010) (asking

“whether the alleged ‘red flag’ information would have put a reasonably prudent institutional

hedge fund investor on inquiry notice that Bayou was insolvent or that it had a fraudulent

purpose in making the redemption payments”) (emphasis omitted).               To the contrary, Morgan

Stanley was faced with fact upon fact evincing the exact opposite.            Many of these facts were

market-based.       Others were representations obtained from NWHI, as well as the fact that NWHI

obtained a solvency opinion issued by a leading firm in the market.

          93.     Thus, even assuming arguendo that NWHI was rendered insolvent by the LBO,

the contemporaneous facts indicated to Morgan Stanley that RemainCo was going to be nothing

short of a healthy, solvent borrower.        See id. at 315 n.29 (considering credible evidence that

other similarly situated investors did not suspect insolvency after learning of alleged “red flag”

information to be relevant to the issue of defendants’ inquiry notice).

          94.     Old 2019 Noteholders’ decision to re-invest in NWHI rather than take payment

in full in cash.     Morgan Stanley, which administered the 2019 Note Exchange, was well aware

that more than 90% (or $366.8 million) of holders of Old 2019 Notes chose to forego a 101%

recovery and instead exchange their Old 2019 Notes for New 2019 Notes.                  The Exchanging

2019 Noteholders made this election with knowledge of the LBO, including the Carve-Out

Transactions, which were disclosed in the New 2019 Notes Offering Memorandum.93                 The New

2019 Notes Offering Memorandum also detailed NWHI’s post-LBO capital structure, including

the New 2019 Notes’ structural subordination to the Secured Term Loan, and structural

subordination to the Unsecured Term Loan, which were guaranteed by NWHI’s operating




93
     See New 2019 Notes Offering Memorandum (MS-InReNineWest-00000437) (Finestone Ex. 62) at 34-46.

                                                    39
18-10947-scc           Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07                   Main Document
                                               Pg 48 of 88


subsidiaries.94       The Exchanging 2019 Noteholders would not have chosen to forego a 101%

recovery on their Old 2019 Notes in order to re-invest hundreds of millions of dollars in NWHI

unless they believed that NWHI would be a viable business able to repay its post-LBO debts,

including (i) the semiannual coupon payments required under the New 2019 Note Indenture, and

(ii) the principal obligations underlying the structurally subordinated New 2019 Notes.

           95.       The Unsecured Term Loan was oversubscribed.              With knowledge of the Carve-

Out Transactions, RemainCo’s post-LBO debt structure, and that Sycamore’s equity investment

would be reduced for each dollar of Unsecured Term Loan raised, above $25 million, the market

was eager to lend to RemainCo—even on an unsecured basis.                         In fact, the $300 million

Unsecured Term Loan was oversubscribed by approximately 2.5 times.                    Morgan Stanley, which

ran the syndication process, was therefore aware that sophisticated lenders shared its view that

the LBO would not render RemainCo insolvent.

           96.       Sycamore and KKR committed to invest hundreds of millions of dollars to

RemainCo.            Regardless of the Committee’s allegations regarding Sycamore’s “internal” 95

fraudulent motivation, from Morgan Stanley’s perspective, sophisticated investors had

committed to contribute hundreds of millions of dollars of equity to RemainCo.                           Indeed,

Morgan Stanley was aware that after conducting months of diligence, Sycamore committed to

invest $395 million in RemainCo, while KKR committed to contribute $60 million to the LBO.

           97.       Solvency Certificates.      In connection with the Closing, Morgan Stanley

demanded and received from NWHI’s Chief Financial Officer, as a condition to borrowing, a




94
     Id. at 69-72.
95
   The Proposed Complaint uses the word “internal” as it relates to alleged Sycamore manipulations at least thirty
times.

                                                       40
18-10947-scc          Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                 Main Document
                                                 Pg 49 of 88


Solvency Certificate.96         The CFO certified that “as of the date hereof and after giving effect to

the Acquisition and the incurrence of the indebtedness and obligations being incurred in

connection with the Credit Agreement and any other funded indebtedness incurred to

consummate the Acquisition, that … the fair value of the assets of the Borrower and its

Subsidiaries, on a consolidated basis, is greater than the total amount of liabilities, including

contingent liabilities, of the Borrower and its Subsidiaries, on a consolidated basis….” 97

Morgan Stanley, in its capacity as Administrative Agent under the Secured Term Loan, received

a separate Solvency Certificate in connection with that credit agreement as well, which also

certified that NWHI and its subsidiaries would be solvent after the LBO.98

           98.      Solvency Representation.         In connection with the Unsecured Term Loan Credit

Agreement, Morgan Stanley secured a representation from NWHI that “[o]n the Closing Date

after giving effect to the Transactions, the Borrower and its Restricted Subsidiaries, on a

consolidated basis, are Solvent.”99

           99.      Solvency Opinion.        In April 2014, Duff & Phelps provided the Company with its

Solvency Opinion, which concluded that, after giving effect to the consummation of the LBO,

RemainCo (i) would be solvent, (ii) its assets would be greater than the amount required to pay

its probable liabilities, (iii) would be able to pay its respective debts as they come due, and (iv)

would not have an unreasonably small amount of assets or capital.100


96
      Unsecured Term Loan Credit Agreement (Finestone Ex. 6) at § 4.01(a)(vii); Exhibit K.
97
  Solvency Certificate for Unsecured Term Loan Credit Agreement (MS-InReNineWest-00043695) (Finestone Ex.
75).
98
  Solvency Certificate for Secured Term Loan Credit Agreement (MS-InReNineWest-00043698) (Finestone Ex.
76).
99
      Unsecured Term Loan Credit Agreement (Finestone Ex. 6) § 5.16.
100
    Duff & Phelps Solvency Opinion Letter, dated April 4, 2014 (NINEWEST00000236) (Finestone Ex. 74). In
the face of the numerous external data points known to Morgan Stanley at the time of the Closing, the Committee
resorts to manufacturing an allegation which suggests that had Morgan Stanley done X, it would have seen Y: “[i]f

                                                          41
18-10947-scc          Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                                 Pg 50 of 88


           100.     Notwithstanding the foregoing, the Committee posits that “[i]f the methodology

utilized by Duff & Phelps in the solvency analysis prepared for RemainCo in connection with the

LBO is applied to the Morgan Stanley projections rather than the artificially inflated Sycamore

projections, NWHI is shown to be insolvent in virtually all scenarios.” (Proposed Compl.

¶ 209).

           101.     But, this is not a red flag or even a fact allegation at all.          Because there is no

reason why Morgan Stanley would have engaged in the Committee’s hypothetical exercise.

           102.     As the Committee acknowledges, Morgan Stanley’s projections were never

created for the purpose of conducting a solvency analysis.               (Mot. ¶ 68) (“The Morgan Stanley

model did not include a solvency analysis for NWHI.”).                   The purpose of Morgan Stanley’s

stressed credit test was to evaluate RemainCo’s ability—based on certain conservative projected

cash-flows—to repay the debt that Morgan Stanley underwrote and syndicated.101                            And, in

every scenario, the test was passed—Morgan Stanley’s credit model showed that RemainCo

could pay its debts through maturity.102

           103.     Such stress-testing is undertaken in connection with “every transaction” brought

to Morgan Stanley’s credit committee.103                Morgan Stanley’s “typical” practice is to “haircut

sponsor assumptions” to determine a “base case” and to simulate an economic shock such as

“stressing the business through a downturn in the economy” to determine a “downside” case,

without regard to the likelihood of such scenarios.104


the methodology utilized by Duff & Phelps in the solvency analysis prepared for RemainCo in connection with the
LBO is applied to the Morgan Stanley projections rather than the artificially inflated Sycamore projections, NWHI is
shown to be insolvent in virtually all scenarios.” (Proposed Compl. ¶ 209).
101
      Lilienfeld Tr. (Finestone Ex. 3) at 160:25-161:10; 275:16-276:4.
102
      Id. at 277:19-278:6.
103
      Id. at 160:25-161:10; 161:23-162:5.
104
      Id. at 160:10-18; 277:8-12.

                                                          42
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 51 of 88


       104.    And, to be certain, it would have gone against standard industry practice for

Morgan Stanley to run its own solvency analysis as the Committee suggests might have been

done in its made-for-litigation universe.   See Bayou Grp., 439 B.R. at 315 n.29 (“While the tests

for inquiry notice and diligent investigation are objective, they are informed by the reality of the

transferee’s market and industry.”).

       105.    At bottom, the Committee does not allege that Morgan Stanley saw any red flag;

rather, the Committee alleges that Morgan Stanley would have seen a red flag if it had done

something that it never does, never intended to do, and is not customary in the industry to do.

               (b)     Assuming Arguendo Morgan Stanley Had Inquiry Notice Of NWHI’s
                       Alleged Insolvency, It Undertook Reasonable Due Diligence

       106.    Assuming for the sake of the analysis that Morgan Stanley was on “inquiry

notice” regarding NWHI’s alleged insolvency or any “fraudulent scheme” (it was not), it

undertook a more than reasonable, diligent investigation with respect to the term loans and

NWHI’s financial condition.     See In re Am. Hous. Found., 785 F.3d 143, 164 (5th Cir. 2015)

(“once a transferee has been put on inquiry notice of either the transferor’s possible insolvency

or of the possibly fraudulent purpose of the transfer, the transferee must satisfy a ‘diligent

investigation’ requirement”).   In conducting its diligence, Morgan Stanley acted in accordance

with “reasonable commercial standards” and “abide[d] by routine business practice.”         Gold v.

First Tenn. Bank (In re Taneja), 743 F.3d 423, 430-31 (4th Cir. 2014) (noting that the court’s

inquiry regarding industry standards “serves to establish the correct context in which to consider

what the transferee knew or should have known”).

       107.    As detailed in section II.F supra, Morgan Stanley conducted extensive due

diligence in connection with the LBO, as would be expected of a major institution agreeing to




                                                 43
18-10947-scc             Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                                 Pg 52 of 88


underwrite hundreds of millions of dollars of debt.                  Over the course of its months’-long

diligence process:

                    Morgan Stanley conducted its typical, customary due diligence, including
                    business, financial, legal, and accounting diligence with respect to the LBO.105

                    With respect to its financial diligence, Morgan Stanley received information from
                    Jones management, Sycamore, and KKR, and reviewed the BDO Audit Report
                    and the PwC Report.106

                    Morgan Stanley did not simply accept Sycamore’s projections, but rather did
                    diligence on them “to become comfortable that [the assumptions] were
                    appropriate, and if there was any question about them, [Morgan Stanley] would
                    ask and get further information.” Ultimately, Morgan Stanley did not have
                    reason to believe that the projections Sycamore provided were unreasonable.107

                    Morgan Stanley viewed the PwC Report, which itself was the product of
                    significant due diligence, as an “independent assessment and evaluation of the
                    different financials of the company as well as the EBITDA and adjustments to
                    EBITDA.”108

           108.     In light of the foregoing, the Committee does not (and cannot) take issue with

Morgan Stanley’s due diligence process.

           4.       The Committee’s Few Remaining Allegations Regarding Morgan Stanley
                    And Other Unsecured Term Loan Lenders Are Incorrect, Implausible, Or
                    Irrelevant

           109.     The Committee’s remaining allegations regarding Morgan Stanley and other

Unsecured Term Loan Lenders are either implausible, incorrect, or irrelevant.

           110.     First, the Committee’s allegation that Morgan Stanley had “minimal exposure” to

the LBO Debt is incorrect.            (Proposed Compl. ¶ 211).        In December 2013, Morgan Stanley

committed to fund $170 million of the Secured Term Loan and over $223 million to fund the



105
      Lilienfeld Tr. (Finestone Ex. 3) at 60:214-61:16; 273:11-18.
106
      Id. at 63:7-64:18.
107
      Id. at 290:3-11.
108
      Id. at 77:25-78:14.

                                                           44
18-10947-scc             Doc 951   Filed 12/10/18 Entered 12/10/18 23:23:07         Main Document
                                                Pg 53 of 88


Bridge Loan.109           This commitment to provide RemainCo with almost $400 million was not

conditioned upon the successful syndication of those facilities.110      Moreover, as of the Closing,

Morgan Stanley was the sole initial lender under the Unsecured Term Loan.111

            111.    Second, the Committee’s allegation that Morgan Stanley was motivated to earn

“fees” is highly implausible.         (Proposed Compl. ¶ 211).   Morgan Stanley would not risk nearly

$400 million in order to earn fees for arranging the Unsecured Term Loan.           See Fabrikant II,

480 B.R. at 488-89 (finding complaint’s “wholly conclusory” allegation that banks took massive

risk of continuing lending relationships with the debtors on the speculative hope that there may

be sufficient liquidity to obtain repayment because they “were clouded in judgment due to lavish

commissions” was “highly implausible, bordering on the absurd” since “the loss of principal

would have far outweighed the commissions earned on the loans”); see also Sec. Inv’r Prot.

Corp. v. Bernard L. Madoff Invs. Sec. LLC (In re Madoff), No. 08-01789, 2018 WL 4833984, at

*23-25 (Bankr. S.D.N.Y. Oct. 3, 2018) (finding allegation that bank made billions of dollars of

risky loans for reputational reasons and to compete with rival bank to be implausible).

Similarly, the Committee’s implication that Morgan Stanley would participate in a transaction

and commit hundreds of millions of dollars because it stood to benefit from the redemption of its

Jones stock in connection with the LBO (Proposed Compl. ¶¶ 22; 211) also “requires an

inference that is highly implausible, bordering on the absurd.” Fabrikant II, 480 B.R. at 489.

            112.    Finally, in the absence of actual evidence that Morgan Stanley, the sole initial

lender, knew or should have known that the LBO would render RemainCo insolvent, the

Committee cites to the internal email of a single, subsequent Unsecured Term Loan Lender,


109
      Debt Commitment Letter, (Finestone Ex. 1) at Schedule 1.
110
      Id. at ¶ 3.
111
      See ¶ 32, supra.

                                                         45
18-10947-scc       Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07                    Main Document
                                               Pg 54 of 88


which stated that it “seemed pretty likely” that RemainCo would be in “real trouble” in the

following three years.      (Proposed Compl. ¶ 208).

        113.     It is unremarkable that employees of a lender considering whether to participate in

a loan would discuss the credit risk of the potential borrower—that is what every lender does in

every transaction.      Moreover, the one lender on which the Committee self-servingly chooses to

focus, after assessing the credit-risk, did participate in the Unsecured Term Loan and, in fact,

according to the Committee, was “[o]ne of the largest lenders” to the Unsecured Term Loan.

(Id. ¶ 208).    At best, the Committee has included a sole allegation that “merely raise[d] some

doubts as to the Debtors’ financial stability [but that] hardly r[o]se to the level of suggesting

fraud.” Fabrikant II, 480 B.R. at 488 (“[S]ignals of general infirmities in a company, which

could merely reflect a poor business model, incompetent management, … insufficient capital,

and a host of other deficiencies other than fraud, are inadequate to trigger inquiry notice.”)

(internal quotation marks omitted); see also Dreier II, 453 B.R. at 513 (finding that it was

insufficient to allege merely that lender “may have had reason to question Marc’s honesty and

the accounting for and source of all of the funds used by him and Dreier LLP”).                     And there is

no allegation that Morgan Stanley was alerted to this email.

        5.       The Extraordinary Relief Sought—Avoidance of the Unsecured Term
                 Loan—Requires A Showing That RemainCo Was Rendered Insolvent (Not
                 Merely Undercapitalized)

        114.     Separate from the requirements of collapsing, under New York law, which would

apply to the UTL Challenge,112 in order to avoid the Unsecured Term Loan, the Committee will



112
    Under New York’s choice-of-law principles, courts will conduct an “interest analysis” with respect to choice-of-
law issues concerning torts, including fraudulent conveyances, which analysis considers the parties’ domiciles and
the locus of the tort. Arochem Int’l, Inc. v. Buirkle, 968 F.2d 266, 270 (2d Cir. 1992) (citations omitted). Here,
the laws of New York—where the LBO was planned, negotiated, and closed—will apply to the UTL Challenge.
See Globe Commc’n Corp. v. R.C.S. Rizzoli Periodici, S.p.A., 729 F. Supp. 973, 976 (S.D.N.Y. 1990) (focus is on
the “last event necessary to the cause of action”). And, as the Committee acknowledges, NWHI, and Jones before

                                                        46
18-10947-scc        Doc 951         Filed 12/10/18 Entered 12/10/18 23:23:07                      Main Document
                                                 Pg 55 of 88


have to show that NWHI was rendered insolvent by the LBO—i.e., a showing of mere

undercapitalization would be insufficient.            While New York law provides for the avoidance of

both conveyances and obligations where the transaction left the debtor insolvent, only

conveyances (not obligations) are subject to avoidance where the debtor was left with

unreasonably small capital.113           This an important distinction, because a plaintiff seeking to

avoid an obligation cannot avail itself of the “easier” test of undercapitalization, which would be

“something short of insolvency.” In re Best Prods. Co., 168 B.R. 35, 56 (Bankr. S.D.N.Y.

1994).114

          115.    Here, the Court need not look further than the numerous market indicators of

NWHI’s solvency in order to conclude that the Committee will not be able to overcome the

“formidable” hurdle of establishing that NWHI was insolvent.                        Best Prods, 163 B.R. at 53

(discussing the “formidable obstacle[]” of proving insolvency under New York law); see also

VFB LLC v. Campbell Soup Co., 482 F.3d 624, 633 (3d Cir. 2007) (relying on “objective

evidence from the public equity and debt markets” in determining the financial condition of a

it, both had their headquarters in New York (Mot. ¶ 82) (arguing for application of New York’s statute of
limitations).
113
    Compare New York Debt. & Cred. Law § 273 (providing that a conveyance made or obligation incurred by an
insolvent person without receiving fair consideration in return is constructively fraudulent as to creditors) with id. §
274 (providing that only a conveyance made by a person who “is engaged or about to engage in a business or
transaction for which the property remaining in his hands after the conveyance is an unreasonably small capital”
without receiving fair consideration in return is constructively fraudulent as to creditors); see also In re Nirvana
Rest., 337 B.R. 495, 508 (Bankr. S.D.N.Y. 2006) (“NYDCL § 274 does not invalidate fraudulent obligations”).
114
      According to Judge Brozman:
          Since almost everybody would agree that the statutory test [for unreasonably small capital]
          requires something short of insolvency, one might be tempted to conclude that [the debtor] would
          have an easier time of it than with the insolvency grounds for constructive fraud. But there is
          another difficulty with the [unreasonably small capital] section of the DCL as well, for it
          designates as avoidable only a “conveyance” whereas the section on insolvency designates as
          avoidable both a “conveyance” and “obligation incurred.” This distinction was not lost on the
          examiner, who discussed the possibility that [the debtor] would be unable to avoid the incurrence
          of unsecured debt. This would be significant given that a substantial amount of LBO debt was
          unsecured.

Best Prods., 168 B.R. at 56.


                                                          47
18-10947-scc        Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07                      Main Document
                                                Pg 56 of 88


company).       This Court—joined by others in the Southern District of New Yorkt—has routinely

found that contemporaneous market evidence is the key indicator of a company’s value.                            See,

e.g., In re Bos. Generating, LLC, 440 B.R. 302, 325-26 (Bankr. S.D.N.Y. 2010) (Chapman, J.)

(“[A]bsent a showing that there has been a clear market failure, the behavior in the marketplace

is the best indicator of enterprise value.”); In re Cumulus Media Inc., No. 17-13381 (SCC)

(Bankr. S.D.N.Y.), May 1, 2018 Hr’g. Tr. at 179:21-22 (“The market is the reality through which

you test the valuation” of a company).

         116.     The contemporaneous market evidence underscores the solvency of NWHI at the

time of the LBO.

         •        The holders of $400 million of 2019 Notes—the same holders who are now
                  challenging the LBO and the Unsecured Term Loan Claims on the grounds that
                  NWHI was insolvent—were given the option to cash out their notes at 101% or
                  exchange them for New 2019 Notes against NWHI (that were unsecured and
                  without any guarantees) with a slightly higher interest rate, and only 1% of those
                  holders chose to exercise the cash-out option at 101%, while 99% chose either to
                  exchange or retain their notes;

         •        The Secured Term Loan and Unsecured Term Loan were oversubscribed; the
                  Secured Term Loan was 4.0x oversubscribed, and the Unsecured Term Loan was
                  2.5x oversubscribed;

         •        Following the consummation of the LBO, RemainCo was able to issue an
                  additional $60 million of unsecured New 2019 Notes that were also structurally
                  subordinated to the term loan debt and did not have the benefit of any guarantees
                  from the Guarantor Subsidiaries;115 and




115
     NWHI’s continued ability to access the capital markets after the LBO closed is powerful evidence of NWHI’s
continued solvency post-LBO. See In re Iridium Operating LLC, 373 B.R. 283, 349 (Bankr. S.D.N.Y. 2007)
(citing the fact that Iridium raised money in the capital markets post-transaction as “an indication of both solvency
and capital adequacy”). And the fact that the New 2019 Notes are unsecured debt provides particularly persuasive
evidence of NWHI’s solvency. See VFB LLC v. Campbell Soup Co., 2005 WL 2234606, at *15, *32 (D. Del. Sept.
13, 2005) (citing post-transaction issuance of unsecured bonds, which were contractually subordinated to the
debtor’s credit facility such that “the Banks had to be paid in full before the bondholders could recover, in the event
of a bankruptcy or liquidation of [the debtor]” as evidence of debtor’s solvency).

                                                         48
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                    Main Document
                                               Pg 57 of 88


         •         NWHI’s unsecured debt (including the 2034 Notes) traded up after the closing the
                   LBO.116

B.       The Debtors Have Not Unjustifiably Refused To Prosecute The UTL Challenge

         117.      Assuming arguendo that the UTL Challenge were colorable (it is not), the Court

should still deny the Motion because the Debtors have not unjustifiably refused to prosecute the

claim.       The Committee cannot satisfy this test for derivative standing because (i) the Debtors

have proposed a plan of reorganization providing for the settlement of the UTL Challenge, (ii)

the Committee has not alleged any disabling conflict that would have caused the Debtors to settle

rather than otherwise litigate the UTL Challenge and the settlement is on terms substantially

similar to those previously supported by the Committee, and (iii) even assuming the Debtors

were not seeking to settle the UTL Challenge, any refusal by the Debtor to prosecute the UTL

Challenge is more than justified when the limited benefits to the Debtors’ estates is weighed

against the significant costs of giving the Committee derivative standing to prosecute the claim.

         1.        The Debtors Are Not Refusing To Prosecute—They Are Proposing To
                   Compromise

         118.      As this Court has recognized, “[c]ompromise and settlement are at the heart and

soul of every successful chapter 11 proceeding.”              In re NII Holdings, 536 B.R. 61, 65 (Bankr.

S.D.N.Y. 2015); see also In re Dewey & LeBoeuf LLP, 478 B.R. 627, 640 (Bankr. S.D.N.Y.

2012) (“As a general matter, settlements and compromises are favored in bankruptcy as they

minimize costly litigation and further parties’ interests in expediting the administration of the

bankruptcy estate.”) (internal quotation marks omitted).                Here, the Debtors have proposed a


116
    The trading prices of NWHI’s unsecured debt after the LBO also are indicators that NWHI was not rendered
insolvent by the LBO. See Iridium, 373 B.R. at 292-93 (“[T]he Court is persuaded that contemporaneous market
data for Iridium’s publicly traded securities are both consistent with substantial enterprise value and inconsistent
with insolvency.”); VFB, 2005 WL 2234606, at *16 (citing fact that debtor’s bonds “continued to trade at near par
value” for six months after their issuance, despite a decline in the debtor’s coverage ratio, as indication of the
debtor’s continued solvency).

                                                        49
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                          Pg 58 of 88


plan of reorganization that includes a proposed resolution of the UTL Challenge under section

1123(b)(3) of the Bankruptcy Code.

         119.   The right of a debtor-in-possession to settle and compromise estate claims is

prime.    Indeed, “numerous provisions in the Bankruptcy Code establish[] the debtor’s authority

to manage the estate and its legal claims.” Smart World, 423 F.3d at 174.     Seeking to exercise

its statutory rights does not, and cannot, equate to a debtor in possession’s “unjust refusal” to

prosecute.

         120.   Rather, as the Court acknowledged in Sabine, a debtor’s right to settle estate

claims—subject to court approval—trumps a committees’ request for derivative standing.

Sabine, 547 B.R. at 568 (“[B]ecause the Debtors propose to settle the Bucket II Claims in the

context of a plan, the Court will abstain from ruling on the colorability of the Bucket II Claims

pending a hearing on confirmation of a plan.”); see also In re Caesars Entertainment Operating

Co., 561 B.R. 457, 469 (Bankr. N.D. Ill. 2016) (“The debtors’ decision to forego pursuing the

claims in favor of settling them through a plan is a reasonable exercise of the debtors’

judgment.”).    As discussed below, the settlements contemplated in the Plan are reasonable and

clearly satisfy the Rule 9019 standards.

         2.     The Debtors Have No Conflict With Respect To The Unsecured Term Loan
                Lenders

         121.   There can be no allegation that the Debtors or their advisors have any conflict of

interest with respect to the Unsecured Term Loan Lenders.           The Unsecured Term Loan

Lenders, Morgan Stanley, and GLAS are each completely unaffiliated with the Debtors and do

not, along with their respective advisors, have any particular relationship with the Debtors or

Sycamore beyond that of debtor-creditor relationship.




                                                50
18-10947-scc      Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07               Main Document
                                           Pg 59 of 88


       122.     In the absence of any conflict, there is even less of a basis to strip the Debtor of its

right to settle the UTL Challenge.       By way of analogy, under state law, where there is no

conflict of interest, absent an abuse of discretion, a company’s decision to resolve a derivative

claim will be respected by the courts.    See Spiegel v. Buntrock, 571 A.2d 767, 777 (Del. 1990).

       123.     Moreover, the Committee cannot argue any abuse of discretion in view of the fact

that, in connection with the Creditor Settlement, it has previously endorsed a proposed settlement

of the UTL Challenge on substantially similar economic terms.

       3.       Any Cost-Benefit Analysis Weighs Decidedly Against Granting Standing

                (a)     Allowing The Committee To Prosecute The UTL Challenge Would
                        Come At A Significant Cost To The Estates

       124.     Even if the UTL Challenge were colorable (it is not), the probability of

successfully avoiding the Unsecured Term Loan is extremely low.              As discussed above, the

Committee must overcome the formidable hurdle of proving that NWHI was rendered insolvent

by the LBO—not just left with insufficient capital as is customarily alleged in connection with

challenged leveraged buy-outs—and that the lenders knew or should have known of a putative

“fraudulent scheme.”

       125.     Meanwhile, the costs to the estates of litigating the UTL Challenge would be

crippling.    The Debtors already have requested an incremental $22 million debtor-in-possession

financing to provide a bridge to a mid-March confirmation of the Debtors’ Plan and exit from

bankruptcy.     If the Court awards standing to the Committee to prosecute the UTL Challenge,

the Debtors would need in excess of the incremental $22 million they have already requested and

would likely be forced to refinance up to $72 million of existing Term DIP obligations as a result

of such grant of standing constituting an Event of Default under the Term DIP Credit Agreement

and acceleration of the obligations thereunder.


                                                  51
18-10947-scc         Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                                Pg 60 of 88


           126.    If the Court awards standing to the Committee to prosecute the UTL Challenge,

the Debtors’ Plan cannot proceed to confirmation, leaving the Debtors without any clear path

towards emergence from bankruptcy.               Courts have denied standing on this basis alone.            See

Sabine, 547 B.R. at 516 (“Courts have denied standing where the proposed litigation would

delay resolution of the reorganization proceeding by impeding approval of the pending plan of

reorganization.”) (internal quotation marks omitted).

           127.    The cost of this bankruptcy has already been significant.                    Allowing this

bankruptcy proceeding to devolve into further litigation will result in enormous additional

administrative expenses.          The Debtors’ monthly operating reports reflect that there have been

more than $52 million117 in professional fees incurred in these cases.               Much of these costs has

been incurred in connection with the Committee’s investigation of the Proposed Claims.                         In

fact, as of October 31, 2018, the Committee’s professionals have sought reimbursement of

approximately $21.1 million from the Debtors’ estates,118 much of which was on account of the

Rule 2004 Investigation and related work.

           128.    This is only the beginning.         Indeed, the Committee has alleged that it has only

scraped “the tip of the iceberg.”         (Proposed Compl. ¶ 180).       Prosecution of the UTL Challenge

threatens to add tens of millions more as a result of additional document review, depositions, and

briefing.

           129.    Moreover, it is impossible to square the Committee’s position with its duties to all

unsecured creditors.         By prolonging the Debtors’ bankruptcy proceedings, the prospects of a

successful reorganization are greatly diminished and the recoveries for creditors (including the


117
      See Docket Nos. 463, 464, 576, 608, 699, 801, 905.
118
    See Docket Nos. 477, 478, 502, 552, 553, 554, 555, 620, 621, 622, 623, 705, 706, 707, 716, 809, 810, 811, 812,
915, 916, 917, 918.

                                                           52
18-10947-scc     Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                           Pg 61 of 88


Unsecured Term Loan Lenders) at the Guarantor Subsidiaries will undoubtedly diminish.

Nevertheless, the Committee, apparently acting solely for the benefit of NWHI’s unsecured

creditors, is willing to trade that value for what it believes to be incremental value through

litigation.

        130.   The Debtors are justified in refusing to allow estate resources to be wasted in such

a manner, and the Court should enforce the second prong of STN, which exists precisely to guard

against such an undesirable outcome.        See Sabine, 547 B.R. at 517 (“Requiring bankruptcy

court approval conditioned upon the litigation’s effect on the estate helps prevent committees

and individual creditors from pursuing adversary proceedings that may provide them with private

benefits but results in a net loss to the entire estate.”) (internal quotation marks omitted).

               (b)     Avoidance Of The Unsecured Term Loan Would Not Add Value To
                       The Estates

        131.   Not only will there be tremendous costs imposed upon the Debtors’ estates if the

Committee is granted standing to prosecute the UTL Challenge, but there will be zero additional

value achieved even if the Committee is somehow successful.          That is, avoiding the Unsecured

Term Loan would not result in additional value to NWHI; rather, the result would simply be a

reallocation of existing value among NWHI’s creditors.

        132.     Further, if the Committee is granted standing to prosecute the UTL Challenge,

any purported value of the UTL Challenge to non-Unsecured Term Loan NWHI unsecured

creditors must be weighed against the effect it will have on the NWHI’s estate’s business value

and hopes for reorganizing as a going concern.         It is likely that the granting of standing to

prosecute the UTL Challenge will force the Debtors to resort to a plan of liquidation, which

would result in a significant reduction in the business value at NWHI and the other Debtors.      In

that scenario, any economic recovery for NWHI creditors on account of NWHI business assets


                                                  53
18-10947-scc       Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                   Main Document
                                              Pg 62 of 88


will be significantly reduced (if not eliminated), and all of the Debtors’ stakeholders, including

employees and trade counterparties, will be significantly harmed.

                 (c)      In Any Event, The Entire Obligation Cannot Be Avoided

        133.     The entire Unsecured Term Loan cannot be avoided under any scenario, because

a portion of the proceeds from the LBO Debt, including the Unsecured Term Loan, was used to

pay down existing debt.119         At the time of the LBO, Jones had approximately $1 billion of

existing debt, approximately $345 million of which was paid down by the $805 million Merger-

related LBO Debt.120       The Debtors thus received the “fair equivalency” of the more than forty

percent of the Merger-related LBO Debt that was used to retire existing debt.                        See HBE

Leasing, 48 F.3d at 637 (finding transaction would not constitute a fraudulent conveyance even if

collapsed into a single transaction where the debt proceeds may have been used for legitimate

corporate expenditures).        Therefore, even assuming a one hundred percent probability of

success (which is certainly not the case), only the portion of the Unsecured Term Loan that was

not used to repay existing debt can be avoided.

                 (d)      Avoidance of the Unsecured Term Loan Will Give Rise To
                          “Replacement” Indemnification, Contract, and Tort Claims Against
                          NWHI

        134.     The Committee’s UTL Challenge is predicated on a determination that NWHI

was insolvent upon entry into the Unsecured Term Loan Credit Agreement.                   However, pursuant

to section 4.01(a)(vii) of the Unsecured Term Loan Credit Agreement, John T. McClain, as the
119
    See, e.g., Unsecured Term Loan Credit Agreement, (Finestone Ex. 6) at Schedule II (“Transaction Description”)
at ¶ (j) (providing that the proceeds of “RemainCo Facilities” which included the ABL Facility, the Secured Term
Loan, and the Unsecured Term Loan, would be used to pay, among other things “the Closing Date Refinancing”);
see also (MS-InReNineWest-00022041) (Finestone Ex. 78) (draft funds flow spreadsheet showing that proceeds of
the Secured Term Loan and Unsecured Term Loan were commingled in a single account from which LBO-related
costs, including paydown of pre-LBO debt, were made).
120
    The pre-LBO debt repaid was: approximately $78 million outstanding under the existing asset backed facility;
approximately $263 million to redeem the 2014 Notes; and approximately $5 million on account of Old 2019 Notes
that opted to cash out. See Email from M. Stavrakos, dated April 8, 2014 (WF00019664) (Finestone Ex. 8)
(attaching Total Jones Group Sources and Uses Summary).

                                                       54
18-10947-scc       Doc 951        Filed 12/10/18 Entered 12/10/18 23:23:07                    Main Document
                                               Pg 63 of 88


CFO of the borrower (now known as NWHI), signed and delivered a Solvency Certificate to

Morgan Stanley, as the original Administrative Agent of the Unsecured Term Loan, certifying

that RemainCo would be solvent after giving effect to the LBO.                 If that certification was false,

Morgan Stanley could assert claims against Mr. McClain, in his capacity as CFO, for, among

other things, 121 (i) fraudulent inducement of entry into the Unsecured Term Loan Credit

Agreement based upon Mr. McClain’s knowing misrepresentation of its solvency, see Rossetti v.

Ambulatory Surgery Ctr. of Brooklyn, 125 A.D.3d 548, 549 (N.Y. App. Div. 2015) (finding that

lender successfully stated a cause of action for fraudulent inducement by alleging that defendant

knowingly misrepresented that it was solvent), and (ii) a fraud claim against Mr. McClain

because Morgan Stanley would not have entered into the Unsecured Term Loan Credit

Agreement had RemainCo been insolvent.               See First Bank of Ams. v. Motor Car Funding, Inc.,

257 A.D.2d 287 (N.Y. App. Div. 1999) (finding that misrepresentation of facts gives rise to

fraud claim as well as breach of contract claim where defendant allegedly breached contractual

warranties by intentionally misrepresenting material facts regarding the underlying loans).                      If

Mr. McClain is found liable, he may in turn assert an indemnification, contribution and/or

reimbursement claim against NWHI, which would eliminate through replacement any avoidance

of the Unsecured Term Loan Lenders’ claims.

        135.     In addition, in an abundance of caution, GLAS, on behalf of the Unsecured Term

Loan Lenders, has filed contingent, protectives claims against NWHI in the event that the

Unsecured Term Loan is avoided based upon NWHI’s representations to Morgan Stanley and/or

the Unsecured Term Loan Lenders that it would be solvent upon the Closing.122                      Among these


121
   The Unsecured Term Loan Credit Agreement is governed by New York law.         See Unsecured Term Loan Credit
Agreement (Finestone Ex. 6) § 10.15.
122
   See id. § 5.16 (“On the Closing Date after giving effect to the Transactions, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are solvent); Solvency Certificate (Finestone Ex. 75) (“the Borrower and its

                                                        55
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                      Main Document
                                               Pg 64 of 88


potential replacement claims are: (i) a breach of contract claim against NWHI based upon

NWHI’s breach of representations and warranties regarding its solvency status, see Bank of Nova

Scotia v. Adelphia Commc’ns Corp. (In re Adelphia Commc’ns Corp.), No. 02-B-41729, 2008

WL 3919198, at *4 (S.D.N.Y. Aug. 22, 2008) (finding that lender was entitled to recover

damages for borrower’s breach of contract because borrower provided inaccurate leverage ratios

in its compliance certificates), (ii) a claim for fraudulent inducement of entry into the Unsecured

Term Loan Credit Agreement based upon NWHI’s knowing misrepresentation of its solvency,

and (iii) a fraud claim against NWHI because Morgan Stanley would not have entered into the

Unsecured Term Loan Credit Agreement had RemainCo been insolvent.

         136.     If the Unsecured Term Loan Lenders (including Morgan Stanley) prevailed on

even a single tort or contract claim, including any claim against Mr. McClain giving rise to an

indemnification claim against NWHI, NWHI could be liable for damages in the full amount of

the avoided Unsecured Term Loan Claim and related damages.                       Thus, any benefit to NWHI’s

estate from the avoidance of the Unsecured Term Loan would be negated by these replacement

or resulting claim(s) against the NWHI estate.

C.       Under Any And All Circumstances, The Committee Cannot Have “Exclusive”
         Authority To Settle The UTL Challenge

         137.     Even if the Committee could convince the Court that it has asserted colorable

claims that would benefit the estates, there is no authority to provide the Committee with

“exclusive” authority to settle those claims.           While a committee may obtain derivative standing

to litigate and settle an estate claim, that grant of standing cannot strip a debtor in possession of

its own authority to settle that claim.



Subsidiaries do not intend to, and do not believe that they will, incur debts or liabilities, on a consolidated basis,
beyond their ability to pay such debts and liabilities as they mature.”).

                                                         56
18-10947-scc      Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07               Main Document
                                            Pg 65 of 88


          138.   The Committee cites to three unpublished orders to support its claim that

“[s]imilar relief has been granted by this and other courts in similar circumstances.”           (Mot. ¶

99).123    In those three cases, the debtor-in-possession or trustee either consented to, or did not

contest, the grant of exclusive settlement authority to a non-debtor.       In fact, there is no reported

decision in which a court has granted exclusive settlement authority to a non-debtor over the

debtor’s objection, let alone a case such as this in which the debtor has actually exercised its

authority to settle an estate claim (subject to the Court’s approval).

          139.   That courts do not grant exclusive settlement authority over estate claims to non-

debtors is not surprising, given that there is no statutory basis for doing so.       Rule 9019 “vests

authority to settle or compromise solely in the debtor-in-possession,” which, according to the

Second Circuit, “is hardly surprising in light of the numerous provisions in the Bankruptcy Code

establishing the debtor’s authority to manage the estate and its legal claims.” Smart World, 423

F.3d at 174 (emphasis added).      Among other provisions, section 323(a) of the Bankruptcy Code

provides that the debtor in possession, as the legal representative of the bankruptcy estate, has

the power to sue and be sued on the estate’s behalf, “which presumably includes the derivative

power to settle suits.” Id. at 174-75.     “In other words, § 323 implies what Rule 9019 expressly

states—that it is the debtor-in-possession, as legal representative of the estate, who is vested with

the power to settle the estate’s claims.”        Id. at 175.    Similarly, section 1106(a)(1) of the

Bankruptcy Code makes the debtor in possession “accountable for all property [of the estate]

received.” 11 U.S.C. § 1106(a)(1).        “Courts therefore have interpreted § 1106(a)(1) to include

the duty to appear and prosecute, or defend against, any cause of action on behalf of the estate


123
   The Committee cites three orders: In re Old CarCo LLC (f/k/a/ Chrysler LLC), No. 09-50002 (AJG) (Bankr.
S.D.N.Y. Aug. 13, 2009) [Docket No. 5151 at ¶ 2]; In re Majestic Capital, Ltd., No. 11-36225 (CGM) (Bankr.
S.D.N.Y. Dec. 12, 2011) [Docket No. 211 at ¶ 3]; U.S. Bank N.A. v. DHL Global Forwarding (In re Evergreen
Solar, Inc.), No. 11-12590 (MFW) (Bankr. D. Del. Oct. 28, 2011) [Docket No. 382 at ¶ 3].

                                                   57
18-10947-scc       Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                             Pg 66 of 88


that may benefit or adversely affect the property of the debtor’s estate.” Smart World, 423 F.3d

at 175.    Thus, “[i]n making the debtor-in-possession accountable for the estate’s legal claims,

Congress vested the debtor with the responsibility to determine how best to handle those claims.”

Id.

          140.    In contrast, there is no statutory basis for giving a committee the unilateral right to

take control over an estate’s legal causes of action.         See id. at 182-83 (“If § 1109(b) were

construed as giving creditors the unilateral right to take control of the estate’s legal causes, it

would conflict not only with the plain text of Rule 9019, but also with those provisions of the

Bankruptcy Code assigning the debtor-in-possession the duty to act as the estate’s legal

representative….”).       And section 105(a) of the Bankruptcy Code does not provide an

independent basis upon which the Court can grant the Committee exclusive settlement authority.

See New England Dairies v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart

Convenience Stores), 351 F.3d 86, 91-92 (2d Cir. 2003) (“[A]n exercise of section 105 power

[must] be tied to another Bankruptcy Code section and not merely to a general bankruptcy

concept or objective.”).

          141.    Congress vested the debtor in possession with the duty to prosecute or settle estate

claims based upon the best interests of the estate because the debtor in possession is the estate’s

sole fiduciary.    See Smart World, 423 F.3d at 175 (citing Wolf v. Weinstein, 372 U.S. 633, 649-

50 (1963)) (emphasis added).        Meanwhile, a creditors’ committee owes a fiduciary duty to the

class it represents, but not to the debtor, other classes of creditors, or the estate.       See Smart

World, 423 F.3d at 175 n.12.          In this case, the Committee is the fiduciary for unsecured

creditors of the subsidiary Debtors and for unsecured creditors of NWHI.             The Committee is

thus faced with the impossible task of maximizing recoveries for the subsidiary Debtors’



                                                    58
18-10947-scc      Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                             Pg 67 of 88


unsecured creditors, who will own the majority the reorganized business (provided the Debtors

are able to emerge from chapter 11), and maximizing the recoveries of NWHI’s unsecured

creditors, whose recoveries would come substantially as a result of the Proposed Claims, which

threatens the value of the reorganized business.

        142.    The Debtors have exercised their authority as the sole legal representative of, and

fiduciary to, their estates by entering into a settlement agreement with the Unsecured Term Loan

Lenders that would resolve the UTL Challenge.                 The Committee has not made a single

allegation that there is any conflict of interest between the Unsecured Term Loan Lenders and

the Debtors such that this compromise would be anything other than an arm’s-length agreement,

and in fact has stated that claims against the Unsecured Term Loan Lenders “should be resolved

without litigation and as part of a plan of reorganization.”124 The Debtors have done just that,

and have incorporated the proposed settlement into their proposed plan of reorganization, as is

contemplated by section 1123(b)(3) of the Bankruptcy Code.                 Therefore, Rule 9019 should

provide the framework for the Court’s consideration of the proposed settlement with the

Unsecured Term Loan Lenders.           See NII Holdings, 536 B.R. at 65.         As discussed below, that

settlement, together with the other settlements set forth in the Plan, satisfies the standards of Rule

9019 and is in the best interests of the estates, such that the Plan should be confirmed.

        IV.     STATEMENT IN SUPPORT OF PLAN AND PLAN SETTLEMENTS

        143.    The Plan contemplates numerous intercreditor and inter-debtor settlements that

were the result of arm’s-length negotiations with the Debtors and their independent directors.

By seeking confirmation of the Plan, the Debtors are not asking this Court for an express

determination on the validity of the Unsecured Term Loan Claims, subrogation claims, or any

124
    See Supplemental Motion of Official Committee of Unsecured Creditors for the Entry of An Order Pursuant to
Bankruptcy Code Section 105 and Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016 Authorizing
Expedited Document Discovery of Third Parties [Docket No. 559] ¶ 14.

                                                     59
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                      Main Document
                                               Pg 68 of 88


other pre- or postpetition intercompany claims.               Rather, the Debtors are asking this Court to

approve the settlements of these issues—collectively comprising the Estate Action UTL

Settlement—through the Plan.            Indeed, this settlement facilitates a substantial distribution to

creditors of NWHI that might otherwise be left with little (if any) recoveries on account of their

claims if these issues were litigated to judgment.125            Because the Estate Action UTL Settlement

is the direct product of the Intercreditor Plan Settlement, the bases for approval of that

Intercreditor Plan Settlement as part of the Plan are discussed in detail herein.

         144.     Under section 1123 of the Bankruptcy Code, a chapter 11 plan may (i) provide for

the settlement of any claim belonging to the debtor or to its estate, and (ii) include any other

appropriate provision not inconsistent with the Bankruptcy Code.                   11 U.S.C. §§ 1123(b)(3)(A)

and (b)(6).     Plan settlements proposed under section 1123(b) are routinely evaluated under the

standards used to approve settlements under Bankruptcy Rule 9019.                       See, e.g., NII Holdings,

536 B.R. at 65; Resolution Trust Corp. v. Best Prods. Co. (In re Best Prods. Co.), 177 B.R. 791,

794 n.4 (S.D.N.Y. 1995) (“Irrespective of whether a claim is settled as part of a plan pursuant to

section 1123(b)(3)(A) of the Bankruptcy Code or pursuant to a separate motion under

Bankruptcy Rule 9019, the standards applied by the Bankruptcy Court for approval are the

same.”).     Rule 9019 empowers bankruptcy courts to approve a settlement agreement where “it

is supported by adequate consideration, is ‘fair and equitable,’ and is in the best interests of the

estate.” Air Line Pilots Ass’n, Int’l v. Am. Nat’l Bank & Trust Co. (In re Ionosphere Clubs,


125
     Beyond the recoveries facilitated by substantial concessions given by the Unsecured Term Loan Lenders—who,
as a legal matter, are otherwise entitled to payment in full on their claims—the Plan also facilitates an immediate
cash recovery to creditors of NWHI as a result of a $105 million contribution from the Sponsors to resolve potential
litigation relating to the 2014 Transaction and the Carve-Out Transactions. A cash recovery on the effective date
of the Plan eliminates the speculative nature, inherent risk and substantial cost associated with litigation
complexities associated with the establishment of a litigation trust to pursue these claims and preserves the value of
the business as a going concern without a litigation overhang post-confirmation. The Estate Action Settlement is
addressed in detail in the Debtors’ brief in support of confirmation, and the Unsecured Term Loan Lenders join in
the arguments in support of the Estate Action Settlement and confirmation as set forth in that brief.

                                                         60
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07             Main Document
                                          Pg 69 of 88


Inc.), 156 B.R. 414, 426 (S.D.N.Y. 1993) (citation omitted); In re Dewey & LeBoeuf LLP, 478

B.R. 627, 640 (Bankr. S.D.N.Y. 2012).       The court’s analysis is not a mechanical process, but

rather contemplates a “range of reasonableness … which recognizes the uncertainties of law and

fact in any particular case and the concomitant risks and costs necessarily inherent in taking any

litigation to completion….” Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972).

       145.    “As a general matter, ‘[s]ettlements and compromises are favored in bankruptcy

as they minimize costly litigation and further parties’ interests in expediting the administration of

the bankruptcy estate.’”   Dewey, 478 B.R. at 640 (quoting In re MF Global Inc., No. 11-2790,

2012 WL 3242533, at *5 (Bankr. S.D.N.Y. Aug. 10, 2012)).                Bankruptcy courts should

consider and factor in the debtor’s exercise of its business judgment when reviewing a proposed

settlement and may rely on the opinion of the debtor, parties to the settlement, and professionals.

Dewey, 478 B.R. at 641.     To approve a proposed settlement, a court “need not conduct a mini-

trial” or decide the numerous issues of law and fact raised by the settlement.        Id. at 640-41

(internal quotations omitted).   Rather, a court should “canvass the issues and see whether the

settlements ‘fall[] below the lowest point in the range of reasonableness.’” Cosoff v. Rodman

(In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983) (internal quotations omitted).

“Although a judge must consider the fairness of the settlement to the estate and its creditors, the

judge is not required to assess the minutia of each and every claim.”        Nellis v. Shugrue, 165

B.R. 115, 123 (S.D.N.Y. 1994).

       146.    In deciding whether a particular settlement falls within the “range of

reasonableness,” courts in the Second Circuit consider the following so-called “Iridium factors”:

(i) the balance between the litigation’s possibility of success and the settlement’s future benefits;

(ii) the likelihood of complex and protracted litigation, “with its attendant expense,



                                                 61
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 70 of 88


inconvenience, and delay”; (iii) the paramount interests of creditors; (iv) whether other parties in

interest support the settlement; (v) the nature and breadth of releases to be obtained by officers

and directors; (vi) the “competency and experience of counsel” supporting, and “[t]he experience

and knowledge of the bankruptcy court judge” reviewing, the settlement; and (vii) “the extent to

which the settlement is the product of arm’s-length bargaining.”        Motorola, Inc. v. Official

Comm. of Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007)

(internal citations and quotations omitted).

       147.    As set forth below, and as will be amply demonstrated at the confirmation

hearing, each of the Iridium factors weighs heavily in favor of approval of the Estate Action

UTL Settlement and confirmation of the Plan.

A.     The Parties Supporting the Plan Are Likely To Succeed In Litigation Of Any
       Component of the Intercreditor Plan Settlement

       148.    The settlements relating to the Plan’s treatment of the UTL Challenge and the

inter-debtor and/or intercreditor issues can be broken down into five main categories: (i)

avoidance of the Unsecured Term Loan Claims; (ii) subrogation claims and rights of the

Guarantor Subsidiaries against NWHI; (iii) intercompany claims held by the Guarantor

Subsidiaries against NWHI (including pre- and postpetition intercompany claims); (iv) allocation

of assets and expenses among the Debtor estates; and (v) Plan valuation.     Importantly, not only

do the Unsecured Term Loan Lenders have valid claims against NWHI, they also have valid

claims against the Guarantor Subsidiaries who in turn have claims against NWHI.        Aggregating

these claims results in a clear entitlement of the Unsecured Term Loan Lenders to payment in

full under the Plan, but recognizing that there are litigable issues presented by these claims, the

Unsecured Term Loan Lenders have agreed to significant compromises through the Plan for the

benefit of other NWHI creditors.     Given the complexities involved in such litigation and the


                                                62
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 71 of 88


costs and delay that would result therefrom, and the Unsecured Term Loan Lenders’ likelihood

of success if any one of these issues were litigated, the settlements embodied in the Plan are well

within the range of reasonableness and the Plan should be confirmed.               Thus, whether

considered individually or globally, an analysis of the possibility of success on the merits versus

the benefits of the settlements weighs in favor of this Court’s approval of each component of the

Intercreditor Plan Settlement.

        1.     The Unsecured Term Loan Claims Are Not Subject To Avoidance

        149.   As discussed in detail above, the Unsecured Term Loan Claims against NWHI

and the Guarantor Subsidiaries are not subject to avoidance.         The Unsecured Term Loan

Lenders gave fair consideration to the Debtors (with no basis to “collapse” the transactions, as

Morgan Stanley had no knowledge of any “fraudulent scheme”), and market evidence supports

the Debtors’ solvency at the time of the LBO.        In light of the low likelihood of success in

pursuing any claims to avoid the Unsecured Term Loan Claims and the significant direct and

indirect costs to the NWHI estate arising therefrom, the benefits of settling these claims under

the Plan far outweigh any speculative benefits that could be achieved for NWHI-only creditors in

litigation.

        2.     The Guarantor Subsidiaries Have Valid Subrogation Claims Against NWHI

        150.   The Guarantor Subsidiaries have substantial secured subrogation claims against

NWHI resulting from transactions occurring during the Chapter 11 Cases.             These claims,

arising under section 509 of the Bankruptcy Code, provide a great deal of value to the Guarantor

Subsidiaries, as compensation for their assets being used to pay down the Secured Term Loan

Claims.

        151.   As discussed above, NWHI was the primary borrower under both the Secured

Term Loan and the Unsecured Term Loan, with the Guarantor Subsidiaries serving as guarantors

                                                63
18-10947-scc      Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07             Main Document
                                          Pg 72 of 88


of both loans.    During the bankruptcy cases, the Debtors consummated the 363 Sale of, among

other things, the IP Assets owned by NWD (a Guarantor Subsidiary) to Authentic Brands Group

for net proceeds of $263 million on account of those IP Assets.      Those proceeds were used to

repay, in part, the outstanding obligations under the Secured Term Loan.       In addition, the Plan

objectors have indicated that they expect that the assets of the Guarantor Subsidiaries will also be

used to satisfy the remainder of the Secured Term Loan Claims under the Plan, meaning that the

assets of the Guarantor Subsidiaries will be used to satisfy the entirety of the Secured Term Loan

Claims.    Putting aside the equity of essentially requiring the Secured Term Lenders to collect

first from the subsidiaries before looking to the assets of NWHI, the net result of the satisfaction

of the Secured Term Loan Claims in full by the Guarantor Subsidiaries is that the Guarantor

Subsidiaries have (or will have) secured subrogation claims against NWHI totaling over $432

million.

       152.      Under Section 509 of the Bankruptcy Code, “an entity that is liable with the

debtor on, or that has secured, a claim of a creditor against the debtor, and that pays such claim,

is subrogated to the rights of such creditor to the extent of such payment.”   11 U.S.C. § 509; see

also In re Robbins Intern., 275 B.R. 456, 470-71 (Bankr. S.D.N.Y. 2002).        Here, the paydown

of the Secured Term Loan Claims by the Guarantor Subsidiaries fits squarely within the confines

of section 509 of the Bankruptcy Code: (i) the Guarantor Subsidiaries were liable with NWHI on

account of the Secured Term Loan Claims; (ii) the Secured Term Loan Lenders have claims

against NWHI as primary obligor on such claims; (iii) the Guarantor Subsidiaries paid such

claims with the proceeds of their assets; and therefore (iv) the Guarantor Subsidiaries are

subrogated to the rights of the Secured Term Loan Lenders to the extent of such payment (here,




                                                64
18-10947-scc       Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07                  Main Document
                                             Pg 73 of 88


the entirety of the Secured Term Loan Claims).              The events giving rise to the subrogation

claims can be illustrated as follows:




        153.     The Committee has previously asserted that, to satisfy section 509 of the

Bankruptcy Code, the Guarantor Subsidiaries must meet a five-factor test.                   See, e.g., In re

Kaiser Steel Corp., 89 B.R. 150, 152 (Bankr. D. Colo. 1988) (applying a test for equitable

subrogation that requires that (i) the subrogee made the payment to protect his or her own

interest, (ii) the subrogee did not act as a volunteer, (iii) the subrogee was not primarily liable for

the debt paid, (iv) the subrogee paid off the entire encumbrance, and (v) subrogation would not

work any injustice to the rights of the junior lienholder).            While the Unsecured Term Loan

Lenders dispute the applicability of this test (which is nowhere found in the text of the

Bankruptcy Code126), each of the five factors are nevertheless easily met here:



126
   “There is disagreement among the courts over the interrelationship between equitable subrogation under state
law and subrogation under Bankruptcy Code § 509, specifically ‘as to whether § 509 preempts any other form of
subrogation theory, or whether equitable subrogation criteria are the test under § 509, or whether equitable
subrogation is an alternative method to § 509.’” In re Morrison, 555 B.R. 92, 94-95 (Bankr. D. Mass. 2016)
(quoting In re Celotex Corp., 289 B.R. 460, 469 (Bankr. M.D. Fla. 2003)).

                                                      65
18-10947-scc    Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                          Pg 74 of 88


               Payment Made to Protect Subrogee’s Interests. The Guarantor Subsidiaries are
               contractually obligated to honor their guarantees, as parties could pursue remedies
               against the guarantors directly. The guarantors are protecting their own interests
               in using their assets to make the payment. See Gerseta Corporation v. Equitable
               Trust Co. of New York, 241 N.Y. 418, 426 (NY. Ct. App. 1926).

               Guarantors did not Volunteer Payment. The guarantors are contractually
               obligated to pay the Secured Term Loan Claims, and are not volunteers. See
               Broadway Houston Mack Dev. LLC v. Kohl, 71 A.D. 3d 937 (N.Y. App. Div.
               2010) (“A party seeking subrogation can establish that its payments were not
               voluntary . . . by pointing to a contractual obligation.”).

               Guarantors are Secondary Obligors. For purposes of a subrogation analysis,
               guarantors—like the Guarantor Subsidiaries—are not primary obligors. See
               Chemical Bank v. Meltzer, 93 N.Y.2d 296, 304 (N.Y. 1999) (holding that
               guarantors were not precluded from asserting a subrogation claim merely because
               the guaranty referred to them as “primary obligors”).

               The Entire Debt was Repaid. Through the paydown from the IP Asset proceeds
               and the paydown of the Secured Term Loan Claims under the Plan, the entirety of
               the Secured Term Loan Claims will be repaid. The Secured Term Loan
               Lenders’ consent to the reduction of their claim through the waiver of default
               interest does not change this analysis. See, e.g., In re Bethlehem Steel Corp., No.
               01–15288 (BRL), 2004 WL 601656, at *5 (Bankr. S.D.N.Y. Mar. 22, 2004) (“In
               addressing the requirement of ‘payment in full,’ the Second Circuit has held that
               when an underlying creditor compromises its claim against a debtor for less than
               full value, without any additional recourse against the debtor, the creditor’s claim
               will be deemed to be ‘paid in full’ for purposes of section 509(c) of the
               Bankruptcy Code and the secondary obligor will not be subordinated.”) (internal
               quotation marks omitted).

               No Injustice. Allowing the Guarantor Subsidiaries’ subrogation claim will not
               “work injustice to the rights of those who have equal or superior [claims].”
               Laski v. State, 217 A.D. 420, 421-22 (N.Y. Ct. App. 1926). And even if NWHI-
               only creditors were to argue that the allowance of these claims would somehow
               “work injustice” to their claims against NWHI, any purported “injustice” has been
               remedied by the settlement of those claims under the Plan. The real “injustice”
               is the suggestion that the Secured Term Loan Claims should be marshalled to the
               assets of the Guarantor Subsidiaries before seeking any of their recoveries from
               the assets at NWHI, the primary obligor on the Secured Term Loan.

       154.    Accordingly, the Guarantor Subsidiaries would have the ability to assert

substantial secured subrogation claims against NWHI, entitling those Guarantor Subsidiaries to




                                                66
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                     Main Document
                                               Pg 75 of 88


essentially the entirety of NWHI’s limited assets. 127                   The Plan, however, settles these

subrogation claims by allocating value to creditors of NWHI in the form of reorganized equity

and a greater percentage of the proceeds from litigation.             Settling the subrogation claims on the

terms set forth in the Plan avoids the costs and risks associated with the full litigation of these

issues (as well as the exercise of any appellate rights), while providing the Debtors and creditors

of NWHI with certainty with respect to distributions on account of their unsecured claims against

NWHI (which, by definition, would be subordinate to any secured subrogation claims that could

have been asserted by the Guarantor Subsidiaries).              In addition, the settlement of the Guarantor

Subsidiaries’ subrogation claims assisted in facilitating the comprehensive Intercreditor Plan

Settlement, without which the Debtors’ estates would be faced with significant delay and

uncertainty in resolving these cases.

        3.       The Guarantor Subsidiaries Have Valid Pre- And Postpetition Intercompany
                 Claims against NWHI

        155.     In addition to the subrogation rights of the Guarantor Subsidiaries against NWHI,

those Guarantor Subsidiaries also have claims against NWHI arising out of pre- and postpetition

intercompany transactions.          On balance, any efforts to challenge these claims would be

difficult, highly fact-based, and not likely to succeed under the case law—all weighing in favor

of the generous settlements of these issues set forth in the Plan.




127
    It is important to also note that the subrogation claims that could be asserted by the Guarantor Subsidiaries are
not limited to just the paydown of the Secured Term Loan with the IP Assets owned by NWD, but, to the extent the
assets of the Guarantor Subsidiaries are used for the full paydown of the Secured Term Loan by the Guarantor
Subsidiaries under the Plan, the Guarantor Subsidiaries’ subrogation claims would be equal to the full amount of the
Secured Term Loan Claims. Thus, while the allocation of proceeds from the sale of the IP Assets to NWD is
appropriate for the reasons discussed below, even if a portion of that value were reallocated to NWHI, the Guarantor
Subsidiaries would still have subrogation claims against NWHI well in excess of the value of NWHI’s tangible
assets. And though the secured subrogation claims would have a lien on substantially all of the assets of NWHI, to
the extent the value of those assets was insufficient to repay the secured claim, any unsecured deficiency claim
would be entitled to participate pro rata in any other distributions made to unsecured creditors by NWHI.

                                                        67
18-10947-scc         Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                Main Document
                                                Pg 76 of 88


           156.    NWD Has $263 Million Administrative Intercompany Claim against NWHI.

First, to the extent the Guarantor Subsidiaries determine not to assert a right of subrogation

against NWHI for the repayment of the Secured Term Loan Claims, Guarantor Subsidiary NWD

would have a postpetition intercompany claim against NWHI for the transfer of its proceeds to

NWHI which were used to repay the Secured Term Loan Claims.                     Under the language of the

Cash Management Order “[a]ll Intercompany Claims between Debtors arising after the Petition

Date shall be accorded administrative expense status in accordance with section 503(b) and

364(b) of the Bankruptcy Code….”128              Because NWHI repaid the Secured Term Loan Claims

with the proceeds of the IP Assets belonging to NWD, in order for NWHI to make that payment,

the proceeds from the IP Assets must have been transferred (or be deemed to have been

transferred) from NWD to NWHI, giving rise to a $263 million postpetition intercompany claim.

Such a transfer is reflected in the Debtors’ monthly operating report for July 2018, which reflects

a $263 million receivable for NWD, and a $263 million distribution from NWHI to pay down the

Secured Term Loan Claims.129              Per the Cash Management Order, that claim is entitled to

administrative expense priority.

           157.    Guarantor Subsidiaries Have $700 Million Net Intercompany Claims Against

NWHI. In addition to potential postpetition intercompany claims favoring the Guarantor

Subsidiaries, the Debtors’ books and records reflect approximately $700 million in net

prepetition intercompany claims asserted by the Guarantor Subsidiaries against NWHI.                        As

discussed at length in the Disclosure Statement, the Debtors believe that the intercompany claims

reflected on the Debtors’ books and records and the intercompany claims model maintained by

128
   See Final Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B)
Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to
Perform Intercompany Transactions, and (II) Granting Related Relief [Docket No. 428] at ¶12.
129
      Monthly Operating Report [Docket No. 576] at 4.

                                                        68
18-10947-scc      Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                          Pg 77 of 88


the Debtors’ professionals accurately reflect the Debtors’ internal accounting system and is the

best evidence of the Debtors’ intercompany claims accounting.            Given that NWHI is a net

payor to the Guarantor Subsidiaries on account of these intercompany claims, NWHI-only

creditors (and the Committee, on their behalf) likely will argue that the Debtors’ books and

records should be disregarded and the intercompany claims should be recharacterized to avoid

any diversion or dilution of value from NWHI.

          158.   Recharacterizing intercompany claims reflected on the Debtors’ books and

records, however, is no easy task.        Courts in this district and elsewhere must undertake an

analysis of a multi-factor test to determine whether claims should be characterized as debt or

equity.    In re BH S & B Holdings LLC, 420 B.R. 112, 157 (Bankr. S.D.N.Y. 2009) (Judge

Glenn adopting the multi-factor test from Bayer Corp. v. MascoTech, Inc. (In re Autostyle

Plastics, Inc.), 269 F.3d 726, 747-48 (6th Cir. 2001)).        These multi-factor tests vary among

courts, with some courts choosing to apply different or additional factors, all of which are

dependent upon the facts and circumstances of the intercompany claims and all of which require

an in-depth analysis of the facts and intent behind the intercompany transactions.      This analysis

would also require a review of each of the intercompany balances to determine which, if any,

were the subject of recharacterization.     Undoubtedly, there are factors here that militate in favor

of treating intercompany claims and balances as true debt and enforceable claims.                And

importantly, a debtor’s book entries can be respected as true debt claims even in the absence of

formal documentation, fixed maturities, or fixed interest payments.       See, e.g., Mills v. IRS, 840

F.2d 229, 233 (4th Cir. 1988) (loans evidenced only by book entries treated as debt); United

States v. Fidelity Capital Corp., 920 F.2d 827, 838 (11th Cir. 1991) (holding under Georgia law

that book entry is sufficient formality to characterize an obligation as loan); In re Adelphia



                                                  69
18-10947-scc      Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07        Main Document
                                            Pg 78 of 88


Commc’ns Corp., 368 B.R. 140, 192 (Bankr. S.D.N.Y. 2007) (“intercompany accounts have

been held to be sufficient documentation of debt”).

        159.    None of these issues is determinative on its own, however, and a court would be

required to supervise considerable discovery and undertake complex factual and legal analysis of

each intercompany claim individually if these issues were litigated to judgment.   See, e.g., In re

NII Holdings, Inc., 536 B.R. 61, 118 (Bankr. S.D.N.Y. 2015) (noting, in the context of the

approval of a settlement of a dispute over recharacterization of intercompany claims represented

as receivables and payables on the debtors’ books and records, that were recharacterization of

such claims are be litigated, “considerable discovery would be required for each transaction,

followed by complex and lengthy litigation, the outcome of which would be uncertain”).

Because the uncertainty and costs associated with litigating the validity of the Debtors’

intercompany balances could have negatively impacted all creditor recoveries, the Plan settles

these issues with the Unsecured Term Loan Lenders agreeing to forego recoveries to which they

would otherwise be entitled through their claims against the Guarantor Subsidiaries in favor of

NWHI-only creditors.       This settlement, therefore, is eminently reasonable and in the best

interests of the estates and creditors.

        4.      The Allocation Of Assets Is Appropriate

        160.    Because these cases are largely broken up into two silos (NWHI and the

Guarantor Subsidiaries), there exists a need to properly determine how to allocate the value of

each silo’s assets.   Of the Debtors’ assets, the allocation of two distinct assets have been the

primary subjects of debate: the “jewelry business” and the IP Assets.

        161.    Jewelry Business. Other than certain litigation assets, the only other asset

arguably residing at NWHI is the “Jewelry Group” business of the Debtors.          The Debtors’

Jewelry Group business amounts to approximately 11% of the FY2019 EBITDA.              And while
                                                70
18-10947-scc        Doc 951       Filed 12/10/18 Entered 12/10/18 23:23:07                      Main Document
                                               Pg 79 of 88


certain inventory and employees associated with the Jewelry Group business reside at NWHI,

much of the intellectual property and brands associated with the Jewelry Group business actually

resides with NWD, not NWHI.             Thus, NWD (and the creditors of NWD) have a valid argument

that NWHI is not entitled to the entirety of the value of the Jewelry Group business and instead a

significant portion of that value should be attributed to the subsidiaries whose assets are used to

support that business.

         162.     Litigating issues regarding the allocation of the Jewelry Group business, however,

would be hotly contested and would necessarily involve experts and a detailed understanding of

each component comprising a “business”, including what it means for a business to “reside” with

an entity.130    To avoid this litigation, in the context of the intercreditor settlements, the Debtors

have essentially given the full value of the Jewelry Group business to NWHI, as they have

allocated under the Plan 11% of the equity value to NWHI, which equals the portion of FY2019

EBITDA related to the Jewelry Group business.                  Agreeing to the value of the Jewelry Group

business at NWHI and allocating equity to NWHI-only creditors on account of this business

value is a substantial concession by the Unsecured Term Loan Lenders.131

         163.     IP Assets.     It is undisputed that NWD, a Guarantor Subsidiary, possessed legal

title to the IP Assets sold in the 363 Sale.         Because of the potential implications of the paydown

of the Secured Term Loan Claims from the proceeds of these IP Assets discussed in detail above,

NWHI-only creditors (and the Committee on their behalf) have argued that the Court should

ignore the legal ownership of the IP Assets, and instead reallocate a portion of the value from the



130
    Indeed, an argument could be made that the value of the Jewelry Group business is only equal to the amount that
exceeds the value of the brands that NWD could sell.
131
    It bears repeating that this value would be collateral under the secured subrogation claim that can be asserted by
the Guarantor Subsidiaries and, absent the agreement of the Unsecured Term Loan Lenders, would not be available
to NWHI creditors.

                                                         71
18-10947-scc       Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                           Pg 80 of 88


IP Assets to NWHI, using the unique decision from In re Nortel Networks, 532 B.R. 494 (Bankr.

D. Del. 2015) as precedent to support such a reallocation.

       164.       In Nortel, the Canadian debtors argued that a Master R&D Agreement (“MRDA”)

to which various debtors were party, was determinative of the ownership of the contested

intellectual property assets.    The bankruptcy court acknowledged that the words of the

agreement, which, among other things, vested the Canadian debtors with “legal title” to the

assets, supported the Canadian debtors’ views on allocation.      Id. at 538.   However, relying on

Canadian law, the court held that this language did not control, and, in the absence of any other

governing document or viable allocation theory, the court essentially invented a “pro rata”

allocation model.     As a result, Nortel is distinguishable for a variety of reasons.    To begin

with, Canadian law differs in material respects from New York law on issues of contract

interpretation.    Among other things, Canadian courts will consider evidence of surrounding

circumstances, even when a contract is unambiguous.          Id. at 535, 540.   Thus, the court was

free to disregard the language in the MRDA that appeared to grant title of the contested assets to

the Canadian debtors.     Under U.S. laws, the documentation governing the IP Assets—including

the U.S. Patent and Trademark Office records and the asset purchase agreement from the 363

Sale itself —are controlling and establish NWD’s legal title to the IP Assets.          Second, the

factors on which the Nortel court based its determination to depart from the language of the

MRDA are not present here.       Among other things, (i) the Debtors routinely observe corporate

separateness of their entities, and they did so with respect to the IP Assets that are legally owned

by NWD, and (ii) as discussed in detail in the Disclosure Statement, the Nine West and

Bandolino brand recognition is dependent on the trademarks themselves; the IP Assets were not

being actively developed or maintained by other entities without accounting for such costs



                                                72
18-10947-scc     Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07              Main Document
                                           Pg 81 of 88


through the creation of intercompany claims and balances.         On the contrary, NWHI routinely

charged its subsidiaries for general and administrative expenses incurred, with those charges

reflected through intercompany balances.       Third, the Nortel court went to repeated pains to

emphasize just how unique, unprecedented, and extraordinary the circumstances were in that

case.   Id. at 560 (“Pro rata is, to say the least, an extraordinary result.”); id. at 553 (referencing

“unprecedented, massive, and complex dispute”); id. at 554 (pro rata allocation was “driven by

the unique facts”).    Finally, the holding in Nortel, premised almost exclusively on section

105(a) of the Bankruptcy Code, id. at 554, is simply incompatible with the law.           The Second

Circuit is clear: section 105(a) “does not authorize the bankruptcy courts to create substantive

rights that are otherwise unavailable under applicable law, or constitute a roving commission to

do equity.” New England Dairies v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart

Convenience Stores), 351 F.3d 86, 92 (2d Cir. 2003) (citations and quotations omitted).        To take

assets from one debtor and give them to another under the guise of “allocation” would be to

create substantive rights for NWHI and its creditors at the expense of the substantive rights of

NWD and its creditors—a result the Bankruptcy Code prohibits.

        165.    Notwithstanding that there is no legal basis for reallocating any value from the IP

Assets to NWHI (or any entity other than NWD), the Plan does not provide for the diversion of

all assets of NWHI to the Guarantor Subsidiaries as a result of the claims that can be asserted as

a result of allocation and the paydown of the Secured Term Loan Claims.              Rather, the Plan

settles these issues through the allocation of substantial value to NWHI for the benefit of non-

Unsecured Term Loan creditors at that entity.

        5.      The Allocation Of Administrative Expenses Is Appropriate

        166.    The Plan contemplates an “administrative expense allocation” that—contrary to

how it has been characterized to date—operates as a settlement of the allocation of administrative
                                                  73
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07          Main Document
                                          Pg 82 of 88


expenses incurred since the Petition Date.   As courts in numerous jurisdictions have recognized,

professional fees and administrative expenses should be allocated among debtors in accordance

with the benefits accruing to each estate.   See, e.g., In re Energy Future Holdings Corp., 14-

10979 (CSS) [Docket No. 13599] (Bankr. D. Del. October 31, 2018) (allocating professional fees

based on which debtor benefited from the services at the time they were rendered); In re Eagle

Creek Subdivision, LLC, No. 08-04292-8-JRL, 2009 WL 313383, at *3 (Bankr. E.D.N.C. Feb. 5,

2009) (“Section 330(a) of the Bankruptcy Code allows for the payment of professionals’ fees

that are necessary or beneficial to the case in which they are incurred. 11 U.S.C. § 330(a).   It

follows that each case must stand on its own when determining the allocation of professionals’

fees among parallel debtors.”).

         167.   Without quantifying the exact dollars incurred, a substantial amount of the

professional fees and expenses incurred to date (in particular by professionals for the Debtors

and the Committee) have been associated with the investigation of potential claims and causes of

action arising out of the Merger and Carve-Out Transaction.     The primary beneficiary of these

efforts—and to whom the expenses should be allocated—is NWHI and its creditors.         To date,

however, professionals have not undertaken an allocation of their fees and expenses among

Debtor estates as has become more commonplace in complex chapter 11 cases with multiple

silos.   See, e.g., In re Energy Future Holdings Corp., No. 14-10979 (CSS) [Docket No. 2066]

(Bankr. D. Del. Sept. 16, 2014); In re Toys “R” US, Inc. et al, No. 17-34665 (KLP) [Docket No.

746] (Bankr. E.D. Va. Oct. 25, 2017); In re Westmoreland Coal Company, et al., No. 18-35672

(DRJ) [Docket No. 495] (Bankr. E.D. Tex. Nov. 14, 2018).      In the absence of allocation by the

professionals or the Court, the professional fee and expense burden has largely been borne by the

non-NWHI Debtors.      In an effort to avoid costly and time-consuming litigation over the proper



                                                74
18-10947-scc        Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                            Pg 83 of 88


allocation of every dollar of professional fees, the parties supporting the Plan agreed to the

NWHI Administrative Expense Allocation, whereby the Unsecured Term Loan Lenders agreed

not to challenge allocation of professional fees and expenses generated during the first six

months of the Chapter 11 Cases (and therefore keep intact the current allocation of professional

fees and expenses between NWHI and the non-NWHI Debtors, which the Unsecured Term Loan

Lenders believe places a materially greater burden on the non-NWHI Debtors than would result

from a proper allocation).     Instead, in light of the fact that the NWHI-only creditors and the

Committee (on their behalf) are expected to be the sole plan objectors, the NWHI Administrative

Expense Allocation shifts only the incremental administrative expenses incurred in connection

with those Plan objections, as NWHI would be the sole beneficiary of such objections.

       168.    Absent agreement over the proper allocation of professional fee administrative

expenses among the Debtors’ estates, the Debtors would be forced to analyze the relevant

professionals’ time records and expenses and determine which Debtor entity for whose benefit

such fees and expenses were incurred such that those expenses can be properly allocated.       This

would unquestionably require that the Debtors withhold all cash distributions from NWHI

through the establishment of reserves, with the administrative claims reconciliation and

allocation to be determined post-confirmation and post-effective date.          Distributions to all

creditors of NWHI would be substantially delayed and further diminished as a result of

additional costs incurred in the reconciliation and allocation process itself (including litigation

related thereto).    The settlement of the allocation of administrative expenses in the manner set

forth in the Plan is designed to avoid this result, and to facilitate the implementation of the

settlements and distributions contemplated therein for the benefit of all creditors.




                                                 75
18-10947-scc     Doc 951      Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                           Pg 84 of 88


         6.     The Plan Valuation Is Appropriate

         169.   The Plan assumes a “Plan Settlement TEV” of $600 million as a settlement of

substantial disputes regarding valuation.     While the Debtors’ valuation range set forth in the

Disclosure Statement does range from $575 million to $675 million, the $600 million Plan

Settlement TEV reflects an understanding that—despite the Debtors’ undertaking of a marketing

process for the sale of the remaining businesses —no party offered in excess of even the low end

of the Debtors’ valuation range.      In re Cumulus Media Inc., No. 17-13381 (SCC) (Bankr.

S.D.N.Y.), May 1, 2018 Hr’g. Tr. at 179:21-22 (“The market is the reality through which you

test the valuation” of a company); see also id. at 182:6-184:5 (citing Genco, in which Judge Lane

explained “[i]f you had a valuation such as [objectors] that suggests almost half a billion dollars

of potential difference from our valuation, I would think we would have a line out the door like a

Starbucks, where people would be clamoring to take advantage of this situation.       In particular, I

would have thought Och-Ziff and Aurelius would be standing there with their checkbooks

buying this company, and we don’t have that[]” and “the debtors’ views on value are supported

by the lack of interest in the debtors’ assets by equity-holders and the market.”).

         170.   Despite the fact that the market has failed to offer values in excess of the Debtors’

and the Plan’s valuations, to settle any question that the Unsecured Term Loan Lenders are

receiving equity at a substantial discount, the Plan actually provides NWHI creditors with

warrants for 20% of the reorganized equity with a strike price based on a $650 million enterprise

value.    Thus, if the Debtors’ remaining businesses really are worth in excess of $650 million,

those creditors have a means by which to reap the benefits of that value through the warrants

provided under the Plan.

                                          *       *      *



                                                 76
18-10947-scc      Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07                 Main Document
                                          Pg 85 of 88


       171.    Taken as a whole, the foregoing analysis demonstrates that the Unsecured Term

Loan Lenders can credibly argue that they are entitled to substantially all of the value of NWHI,

including the proceeds of any Estate Causes of Action belonging to NWHI.              But the Plan does

not provide the Unsecured Term Loan Lenders with all such value.         Nor does the Plan require a

finding from this Court that each (or any one) of the claims is not without any risk.       Instead, the

Plan contemplates substantial discounts to each of these issues to ensure distributions to other

creditors of NWHI.     As illustrated in paragraph 12 above, even an assumption of a 50%

discount on account of each of the claims for avoidance of the Unsecured Term Loan Claims at

NWHI, the Guarantor Subsidiaries’ subrogation claims against NWHI, and intercompany claims

still yields a recovery in excess of that being provided to the Unsecured Term Loan Lenders

under the Plan.   Given that the Court need only find that the settlements fall above the lowest

point in the range of reasonableness, the settlements set forth in the Plan clearly balance the

likelihood of success on the merits with the benefits of settlement, and satisfy the Bankruptcy

Rule 9019 standards.

B.     The Remainder Of The Iridium Factors Are Satisfied

       172.    Each of the other Iridium factors are easily satisfied in this case:

           Settlements were the Product of Arm’s-Length Bargaining. The Plan, including the
           Intercreditor Plan Settlement, was proposed in good faith and each of the settlements
           reached were the product of arm’s-length negotiations. There is simply no basis to
           allege that the Debtors are incapable of settling inter-estate issues without the
           retention of separate counsel or advisors, particularly when the Unsecured Term Loan
           Lenders negotiated across the table from the Debtors on each of the issues in question.
           In fact, the case law holds to the contrary. Such a requirement would not only be
           “an absurdity”, In re General Growth Props., Inc., May 20, 2009 Retention Hearing
           Tr., 38:01-08, No. 09-11977 [Docket No. 4368], but also financially unviable,
           especially in case like this, already overburdened with professional fees. Courts
           have frequently allowed for the settlement of intercompany issues through a Plan by a
           Debtor representing all estates. See, e.g., In re Charter Commc’ns, 419 B.R. 221,
           270-71 (Bankr. S.D.N.Y. 2009) (holding it was appropriate for debtors’ board to
           evaluate plan on a company-wide, rather than debtor-by-debtor, basis, and overruling
           noteholders’ objections); In re Residential Capital, LLC, No. 12-12020 [Docket No.
                                                 77
18-10947-scc   Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07           Main Document
                                       Pg 86 of 88


         4415] (denying motion prosecuted by White & Case to disqualify debtors’ and
         creditors’ committee’s counsel from participating in settlement negotiations regarding
         inter-debtor claims and disputes).

         Settlements are in the Interests of Creditors. Each of the settlements in the Plan,
         including the Intercreditor Plan Settlement, are clearly in the best interests of
         creditors. Indeed, the creditors most benefitting from the Intercreditor Plan
         Settlement are the unsecured creditors of NWHI because, as discussed above, the
         Guarantor Subsidiaries (and thus the Unsecured Term Loan Lenders) have a legal
         entitlement to the vast majority of the value from NWHI. Rather than asserting a
         full entitlement to this value, however, the Plan settles these disputes in favor of
         NWHI creditors by shifting substantial value in the form of equity in the reorganized
         company, warrants for reorganized equity, and two-thirds of the cash consideration
         from the Estate Action Settlement. Importantly, the Plan provides certainty as to
         distributions for each creditor group and a framework for the Debtors’ expeditious
         emergence from bankruptcy, curbing the overwhelming administrative burn in these
         cases to date.

         Likelihood of Protracted Litigation. Because of the interdependent nature of the
         settlements embodied in the Plan, the only likely alternative to the present Plan
         structure if one major aspect of the settlement were rejected would be the full and
         costly litigation of each of the disputed issues, including subrogation claims, plan
         valuation, allocation of asset values and allocation of distributions, and numerous
         other issues now resolved comprehensively under the Plan. Not only would this
         destroy the significant progress achieved by the parties through negotiations, but in
         those circumstances, overall creditor recoveries would most certainly decrease as the
         Debtors’ estates would continue to be burdened with significant legal expenses, and
         individual creditor recoveries would be highly uncertain and dependent on the
         outcome of complex and hotly contested litigation discussed above. These are
         precisely the concerns echoed by Judge Gerber when approving the settlement of
         interdebtor issues in Adelphia. Adelphia Commc’ns Corp., 368 B.R. at 241-43
         (approving plan settlement of interdebtor issues where litigation would be “extremely
         complex and expensive to litigate”).

         Parties were Counseled by Experienced Advisors. There can be no doubt that the
         parties in this case and that are supporting the Plan have been counseled by highly
         sophisticated, experienced advisors throughout this case. Between professionals for
         the Debtors (Kirkland, Alvarez & Marsal, Lazard), the independent directors (Munger
         Tolles & Olson, Berkeley Research Group), the equity holders (Proskauer, Zolfo
         Cooper, Milbank), the Secured Term Lenders (Davis Polk, Ducera), and the
         Unsecured Term Loan Lenders (Quinn Emmanuel, Kramer Levin, Moelis, King &
         Spalding, and Guggenheim), all parties had the benefit of skilled advisors throughout
         Plan negotiations.

         Breadth of Releases. The various estate and third-party releases contained in the
         Plan were integral parts of the settlements, and as will be demonstrated at the

                                             78
18-10947-scc     Doc 951     Filed 12/10/18 Entered 12/10/18 23:23:07            Main Document
                                          Pg 87 of 88


           confirmation hearing, the releases (including in particular the releases of the
           Unsecured Term Loan Lenders) are appropriate and consistent with the Second
           Circuit’s standards.

       173.    For each of the foregoing reasons, the Unsecured Term Loan Lenders submit that

an analysis of the Iridium factors demonstrates that the Intercreditor Plan Settlement in the Plan

falls well within the range of reasonableness, is fair, equitable, and in the best interests of the

estates, and should be approved by the Court.

                                     V.     CONCLUSION

       WHEREFORE, for the foregoing reasons, the Unsecured Term Loan Lenders

respectfully request that the Court deny the Committee’s Standing Motion with prejudice, and

confirm the Plan.




                                                79
18-10947-scc   Doc 951    Filed 12/10/18 Entered 12/10/18 23:23:07       Main Document
                                       Pg 88 of 88


DATED: December 10, 2018
       New York, New York

                                          /s/ Benjamin I. Finestone
                                          Susheel Kirpalani
                                          Benjamin I. Finestone
                                          Kate Scherling
                                          Rex Lee
                                          Jordan Harap
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          51 Madison Avenue
                                          New York, New York 10010
                                          Telephone: (212) 849-7000
                                          Facsimile: (212) 849-7100

                                          Counsel to GLAS Trust Company, LLC

/s/ Kenneth H. Eckstein                   /s/ Jeffrey D. Pawlitz
Kenneth H. Eckstein                       Jeffrey D. Pawlitz (admitted pro hac vice)
Douglas H. Mannal                         Michael R. Handler (admitted pro hac vice)
David E. Blabey Jr.                       David Zubricki (admitted pro hac vice)
Rachael L. Ringer                         KING & SPALDING LLP
KRAMER LEVIN NAFTALIS &                   1185 Avenue of the Americas
FRANKEL LLP                               New York, New York 10036
1177 Avenue of the Americas               Telephone: (212) 556-2100
New York, New York 10036                  Facsimile: (212) 556-2222
Telephone:     (212) 715-9100
Facsimile:     (212) 715-8100

Counsel to Brigade Capital Management, LP Counsel to the Ad Hoc Group of Crossover
                                          Lenders




                                           80
